Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 1 of 124 PageID #: 1




                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

DAMONIE EARL, LINDA RUGG, ALESA
BECK, TIMOTHY BLAKEY, JR.,
STEPHANIE BLAKEY, MARISA                                                 19-cv-00507
                                                       Civil Action No. ______________
THOMPSON, MUHAMMAD MUDDASIR
KHAN, ELIZABETH COOPER, JOHN
ROGERS, VALERIE MORTZ-ROGERS,
and LAKESHA GOGGINS, each individually
and on behalf of all others similarly situated,

Plaintiffs.

v.

THE BOEING COMPANY,                                   CLASS ACTION COMPLAINT
SOUTHWEST AIRLINES CO.,                              AND DEMAND FOR JURY TRIAL

Defendants.




Brian J. Dunne (CA 275689)                        Yavar Bathaee (NY 4703443) (Lead Counsel)
bdunne@piercebainbridge.com                       yavar@piercebainbridge.com
PIERCE BAINBRIDGE BECK PRICE & HECHT LLP          David L. Hecht (NY 4695961)
355 S. Grand Avenue, 44th Floor                   dhecht@piercebainbridge.com
Los Angeles, CA 90071                             Andrew J. Lorin (NY 2368249)
Tel: (213) 262-9333                               alorin@piercebainbridge.com
                                                  Michael M. Pomerantz (NY 2920932)
                                                  mpomerantz@piercebainbridge.com
                                                  Barron M. Flood (NY 5585765)
                                                  bflood@piercebainbridge.com
                                                  PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                                  277 Park Avenue, 45th Floor
                                                  New York, New York 10172
                                                  Tel: (212) 484-9866

                                                  Attorneys for Plaintiffs
     Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 2 of 124 PageID #: 2



                                                     TABLE OF CONTENTS

                                                                                                                                             Page
INTRODUCTION ...........................................................................................................................1
PARTIES .......................................................................................................................................14
I.         Defendants ........................................................................................................................ 14
II.        Plaintiffs ............................................................................................................................ 15
JURISDICTION AND VENUE ...................................................................................................17
FACTS ...........................................................................................................................................18
I.         The Southwest and Boeing Relationship: No “Relationship Like It
           in the History of the Airline Industry” .............................................................................. 18
II.        The Development of the 737 MAX 8 and Its Fatal Design .............................................. 24
           A. Boeing’s Rapid Response to Airbus ........................................................................... 25
           B. The Maneuvering Characteristics Augmentation System........................................... 26
           C. The MCAS’s Defective Design .................................................................................. 27
           D. Boeing’s Misrepresentations to Regulators and
              the MAX 8 Approval Process ..................................................................................... 37
           E. Southwest’s Involvement with the Development,
              Specification, and Testing of the MAX 8 ................................................................... 39
III.       The Crash of Lion Air Flight 610 ..................................................................................... 43
           A. The Crew Struggles for Eleven Minutes
              with the MCAS Before All Aboard Perish ................................................................. 43
           B. Boeing’s Response to Lion Air Crash ........................................................................ 44
           C. Southwest Makes False Statements Nearly Identical
              to Boeing’s and Quietly Installs AoA Indicators,
              Pretending They Were Always There ......................................................................... 48
           D. Pilots Demand Answers .............................................................................................. 52
IV.        Disaster Strikes Again: The Crash of Ethiopian Airlines Flight 302............................... 53
           A. The Accident ............................................................................................................... 53
           B. The Immediate Aftermath and Southwest’s False Assurances of Safety ................... 54
           C. The FAA Finally Grounds the 737 MAX 8 ................................................................ 62
V.         Southwest Admits that Boeing Had Failed to Install
           AoA Indicator Features Prior to the Lion Air Crash......................................................... 63
VI.        Boeing Admits that the Cost of Fixing the MCAS Was “Immaterial” ............................. 65
VII.       Investigations into the Causes of the Tragedies ................................................................ 67

                                                                         i
     Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 3 of 124 PageID #: 3



                                                 TABLE OF CONTENTS
                                                      (continued)

VIII.     Boeing Admits that Its Handling of the Situation
          Surrounding the AoA Disagree Indicator Was a “Mistake” ............................................. 70
INJURY TO AMERICAN AIRLINES TICKETHOLDERS........................................................72
CLASS ACTION ALLEGATIONS ..............................................................................................73
REALLEGATION AND INCORPORATION BY REFERENCE ...............................................84
CLAIMS FOR RELIEF .................................................................................................................85
I.        Nationwide Claims............................................................................................................ 85
          A. Federal Claims ............................................................................................................ 85
          B. Common Law and State Law Claims ......................................................................... 91
II.       State Subclass Claims ....................................................................................................... 99
          A. Claims Brought on Behalf of the California Subclass ................................................ 99
          B. Claims Brought on Behalf of the Florida Subclass ................................................... 103
          C. Claims Brought on Behalf of the New York Subclass ............................................. 106
          D. Claims Brought on Behalf of the Arizona Subclass ................................................. 110
          E. Claims Brought on Behalf of the Indiana Subclass .................................................. 112
          F. Claims Brought on Behalf of the Georgia Subclass ................................................. 115
PRAYER FOR RELIEF ..............................................................................................................120
JURY DEMAND .........................................................................................................................121




                                                                    ii
 Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 4 of 124 PageID #: 4



       Plaintiffs, based on personal knowledge, and upon information and belief as to all other

matters, allege as follows:

                                        INTRODUCTION 1

       1.        On February 7, 2018, defendant Southwest Airlines Co. (“Southwest”) filed its

annual Form 10-K with the United States Securities and Exchange Commission (“SEC”). In its

filing, it boasted, “For the 45th consecutive year, the Company was profitable, earning $3.5 billion

in net income”—forty-five consecutive years of profits, in what Southwest itself described as “an

extremely volatile industry subject to numerous challenges.” Southwest had for another year

maintained a multidecade streak that was simply unheard of in an industry fraught with razor-thin

margins, massive bankruptcies, and fluctuating costs.

       2.        This case is about how Southwest obtained those profits through a collusive

relationship with codefendant The Boeing Company (“Boeing”), Southwest’s sole airplane

supplier. It is also about how Southwest worked with Boeing to protect that relationship—and its

streak of profits—when faced with a fatal design defect in Boeing’s 737 MAX 8 aircraft, by lying

to and defrauding, customers, regulators, and its own pilots and employees, risking thousands of

lives in the process.

       3.        For decades, Southwest has propped up Boeing in seemingly economically

irrational ways, including by sending signals to the market with strategically timed orders for new

737 airplanes; locking itself to a single aircraft manufacturer and type of aircraft; spending millions

of dollars to avoid flying non-737 airplanes acquired in a merger; creating a trust designed to hide

delays and cancelations of aircraft orders; and releasing airplanes it had ordered to its own

competitors in order to allow Boeing to meet demand for new airplanes.


       1
            Terms not defined in this Introduction are defined in the body of the Complaint.

                                                  1
 Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 5 of 124 PageID #: 5



       4.      Boeing and Southwest, however, had an unwritten but strictly-adhered-to

agreement: in exchange for its otherwise economically irrational backstopping of Boeing,

Southwest would get early access to new 737 models, input into Boeing’s design process, and the

lowest price on all 737 aircraft—or a check from Boeing for the difference in price, no questions

asked. This agreement allowed Southwest to streamline its operations with only one type of

aircraft, and to operate without fear of price increases by Boeing, thereby reducing Southwest’s

costs—and increasing its profits—dramatically. No other airline has such a deal.

       5.      In the past few years, a series of reckless design and manufacturing decisions have

made this unprecedented relationship even more critical for both companies. Boeing rushed a

terribly defective new 737 model—the 737 MAX 8—to market, and people died. Southwest

worked with Boeing to cover up the defect in this model, and to assure the public that the 737

MAX 8 was safe (it was not), and later that it was fixed (it was not). More people died. But

Southwest still did not change its tune on the 737 MAX 8. It could not risk its special relationship

with Boeing—or those 45 straight years of profits.

       6.      It took government intervention—the grounding of the entire fleet of 737 MAX 8

airplanes by the Federal Aviation Administration (“FAA”)—for Southwest to publicly

acknowledge a problem. But in reality, Southwest knew the 737 MAX 8 was fatally flawed and

had worked with Boeing to cover it up and falsely tout the safety of the airplane.

       7.      And through this all, Southwest kept selling seats, knowing that a significant

number of its passengers would fly on the 737 MAX 8. From August 29, 2017, through March

13, 2019, Southwest knowingly risked the lives of its customers, its pilots, and its other employees.

And Southwest reaped revenues that it never would have received had its customers known they




                                                 2
 Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 6 of 124 PageID #: 6



were potentially buying seats on defective planes that could easily have killed them—as it has

killed hundreds of other fliers.

       8.      This action seeks to hold Southwest and Boeing responsible for their reckless,

greedy conspiracy to launch the defective 737 MAX 8 and to keep it flying. Each of the Plaintiffs

bought a ticket to fly on a safe airline that flew safe planes. None of them would have bought a

ticket—let alone for the price they paid—to potentially fly on a plane that Southwest and Boeing

knew was fatally defective. Put simply, Southwest and Boeing conspired to cover up this

indisputable fact: The 737 MAX 8 was so defective and poorly designed that it could easily kill

you. Plaintiffs want their money back.

                                          *       *       *

       9.      In the late 1990s, Southwest founder and Chairman Emeritus Herb Kelleher made

a handshake deal with the then CEO of Boeing, Phillip Condit (the “Handshake Agreement”): No

airline would pay less for Boeing aircraft than Southwest, and if any airline did, Southwest would

receive a check, “no questions asked.” In exchange, Southwest would continue to operate the

largest fleet of exclusively Boeing 737 aircraft in the United States, and when Boeing needed

Southwest, it would be there to backstop Boeing with every tool in its arsenal.

       10.     For example, in November 2001, in response to decreased demand for air travel

following the September 11, 2001 terrorist attacks, Southwest needed to scale back its airplane

purchases from Boeing. Instead of simply deferring its purchases—and thus signaling a decreased

demand for Boeing 737 jets to the market—Southwest spent millions of dollars to create and

capitalize a special purpose trust through which it obfuscated its deferral and potential cancellation

of aircraft orders. These expenditures made no ostensible financial sense for Southwest—but they

helped prop up Boeing through hard times.




                                                  3
 Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 7 of 124 PageID #: 7



       11.     Years later, a fatal engine explosion on a Southwest Boeing 737-700 resulted in a

passenger being sucked out of an airplane window. Southwest’s swift response was to place a

multibillion-dollar aircraft order with Boeing. Again, Southwest took expensive action simply to

calm the market for Boeing, its supplier. The Handshake Agreement was alive and well.

       12.     Southwest’s greatest backstop of Boeing to date was a series of massive,

multibillion-dollar orders for, and commitments to, the 737 MAX 8 (“MAX 8”). The MAX 8 was

Boeing’s rushed answer to the A320neo, a fuel-efficient new aircraft manufactured by Airbus SE

(“Airbus”), Boeing’s only competitor in the large aircraft market. 2

       13.     Pressed for time to meet its competitor in the market, Boeing developed the MAX 8

by modifying an existing airplane to include larger, more fuel-efficient engines positioned further

to the front of the plane. This change in weight and weight distribution meant a significantly

different handling profile for the airplane—the nose of the airplane would tend to tilt up from the

new weight distribution.

       14.     Rather than retrain pilots already trained on other 737 models, including the

737NG, Boeing’s solution was to design and implement the Maneuvering Characteristics

Augmentation System (“MCAS”), a computer-controlled system that would automatically adjust

for the MAX 8’s new weight distribution by, among other things, automatically pitching the nose

of the airplane down as necessary.

       15.     Boeing designed the MAX 8’s MCAS in a peculiar way. The MCAS received

information from an angle-of-attack sensor (“AoA Sensor”) on the side of the nose of the airplane. 3


       2
         The MAX 8 is one of several narrow-body aircraft models designed and produced by
Boeing as the fourth generation of Boeing 737 collectively referred to as the “MAX Series.”
       3
           The angle-of-attack (“AoA”) is the angle between the vector of the oncoming air flow,
or relative wind, and the chord line of the wing on the airplane. Understanding the AoA is critical



                                                 4
 Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 8 of 124 PageID #: 8



Although the MAX 8 was equipped with two AoA Sensors—one on each side of the nose in the

event that one malfunctioned—the MCAS was inexplicably designed to read the angle-of-attack

from only one of them.




       16.     The design was reckless because it relied on a single AoA Sensor to dramatically

and peremptorily alter the plane’s pitch, and the sensor that Boeing chose to place at the heart of

the MCAS was known to malfunction at very high rates. Indeed, pilots had repeatedly reported

failures of the same or similar AoA Sensors on Boeing aircraft to the Federal Aviation

Administration for years.

       17.     To make matters worse, Boeing failed to install on Southwest’s MAX 8s a crucial

indicator that could alert a pilot to the failure of an AoA Sensor. Specifically, Boeing had installed

on some airplanes an indicator on the pilot’s command console that would show when the

individual AoA Sensors on each side of the nose of the airplane disagreed, which could potentially

warn a pilot that a sensor malfunction had occurred (the “AoA Disagree Indicator”). As Boeing



to ensuring that air is flowing properly over an airplane’s wings and therefore that there is enough
lift to keep the plane in the air.


                                                  5
 Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 9 of 124 PageID #: 9



has admitted, its own specifications called for implementation of the AoA Disagree Indicator, but

inexplicably, Boeing failed to install and enable the indicator on all MAX 8 aircraft. Instead,

Boeing designated the AoA Disagree Indicator as an “optional” feature on the MAX 8, requiring

payment of a higher price for a critical safety feature that Boeing itself believed was necessary.

       18.     Boeing did nothing to correct the designation of the AoA Disagree Indicator as

optional after the error was discovered by Boeing in 2017, around the date of delivery of the first

MAX 8, and the airplanes were delivered to carriers, including to Boeing’s launch carrier

Southwest, without the vital AoA Disagree Indicator enabled as a standard safety feature.

       19.     In addition to ignoring the fatal flaws in its design, Boeing also ignored a fatal flaw

in its logic. Because Boeing wanted to avoid the additional cost and delay of retraining pilots who

were already trained on existing 737 aircraft, Boeing and Southwest said nothing to pilots about

the existence of the MCAS. Thus, even if a pilot were able to determine that one of the AoA

Sensors had malfunctioned, he or she would not know why the airplane was taking absolute control

of the plane’s pitch and summarily rejecting the pilot’s contrary inputs and the pilot’s attempts to

reassert control over the plane’s pitch.

       20.     Critically, pilots also did not know that to disengage the MCAS, the MAX 8’s entire

electric trim system—akin to power steering on a car—had to be disabled and overridden with

manual controls. Assuming the pilot somehow figured this out and was able to manually turn the

crank to disable the MCAS (which itself requires above-average physical strength in some

emergency conditions), all of this would have to occur in seconds during a crisis situation in order

to avoid an accident, particularly when the airplane was at low altitudes or at stall speeds.

       21.     Boeing and Southwest thus put pilots in an impossible situation, inevitably setting

them up to fail. If the MCAS erroneously determined that the airplane’s nose was pitched too high




                                                  6
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 10 of 124 PageID #: 10



because of a sensor failure, it would drive the nose of the airplane down repeatedly, and the

airplane’s crew would not understand what was happening or how to stop it. If such an error

occurred at low altitudes or at stall speeds, a computer-driven crash straight into land or water

was certain to occur.

       22.    On August 29, 2017, Boeing delivered the first of the MAX 8 airplanes to

Southwest, its “launch carrier”—a designation that typically means early involvement in the

development and customization of the airplane. Detailed contracts between Boeing and Southwest

ensured that every item installed on the aircraft was enumerated and subject to inspection upon

delivery, and if Southwest had asked Boeing to fix or modify virtually any aspect of the MAX 8,

Boeing would have done so.

       23.    Southwest’s involvement with testing was extensive but wrought with incentives

to cut corners and skirt rules. At launch, the companies jointly produced a promotional video

boasting about the extensive testing they had together performed on the MAX 8. However,

Southwest and Boeing failed to mention that Boeing had agreed to pay Southwest a substantial

“rebate” if Boeing did not succeed at skirting government-mandated rules requiring simulation

and testing during the development process. In other words, Boeing and Southwest had a secret

agreement to avoid the very sort of testing they claimed they had extensively performed on the

MAX 8. Of course, none of that was in the promotional video or other marketing materials.

       24.    By February 2019, Southwest had 31 MAX 8s in its fleet, with another 249 ordered

for delivery. Although Southwest had paid for the optional AoA features—including the AoA

Disagree Indicator—on its MAX 8s, it discovered after taking possession of the new airplanes that

the AoA features had not in fact been enabled.




                                                 7
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 11 of 124 PageID #: 11



       25.     On October 29, 2018, Lion Air Flight 610—a MAX 8—took off from Soekarno-

Hatta International Airport in Jakarta, Indonesia. Minutes into the flight, the control stick began

to shake, warning the pilot that a stall was imminent. Moments later, the MCAS automatically

pushed the aircraft’s nose downward. For eleven horrifying minutes, the flight crew struggled

against an automated system that it did not know existed. The aircraft plunged into the Java Sea

and all 189 passengers died (the “Lion Air Crash”). An investigation showed that the sole AoA

Sensor feeding into the MCAS had malfunctioned—resulting in the MCAS forcing the plane into

a crash.

       26.     Both Boeing and Southwest immediately began a joint public-relations and

marketing offensive in a concerted effort to control the damage to Boeing’s reputation and to

public perception of the MAX 8. Boeing released service bulletins and other guidance that alerted

pilots for the first time about the existence of the MCAS and directed the crew to disable the

airplane’s entire electric trim system if the MCAS malfunctioned.

       27.     Both companies appeared on television and other media to tout the safety of the

MAX 8 and to perpetuate an entirely false and misleading narrative about the procedures in place

at the time of the Lion Air Crash. For example, both companies repeatedly stated that flight

procedures existed at the time of the crash that could have prevented the deaths of those aboard.

The implication was clear—it was pilot error that caused those deaths, not the poor design of the

MAX 8 that Boeing proposed and Southwest approved. But the companies’ concerted message

was false and misleading, and both companies knew it. Pilots had not been informed of any

procedure that would have prepared them for a failure of the MCAS. In fact, Boeing and

Southwest had purposefully hidden from pilots the very existence of the system; they knew that




                                                8
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 12 of 124 PageID #: 12



pilots would have strongly resisted a design that enabled a computer algorithm to seize control of

a plane against the will of the pilots.

        28.     Pilots, including the pilots flying airplanes for Southwest, pushed back against this

collusive, false narrative. They were irate that they had not been told about the MCAS and that

they had received no training or simulations to prepare them for a failure of the system. Indeed,

none of the relevant manuals mentioned that the MCAS was designed to override pilot input and

issue nose-down commands, nor was there any disclosure to pilots before the Lion Air Crash that

the MCAS would re-activate just five seconds after a pilot’s stick input was registered. Moreover,

because Boeing and Southwest had agreed to a rebate if any simulation would be required, Boeing

had avoided crucial simulation and testing and had not therefore required pilot simulations of, and

training for, MCAS-related malfunctions.

        29.     Boeing and Southwest also misled the public, airline customers, and the FAA about

the appropriate fix for the MCAS’s flawed design. Boeing discovered soon after delivering the

first aircraft to Southwest that the key AoA Disagree Indicator had not been installed or enabled

in many MAX 8s as a standard feature—as required by Boeing’s own specifications. This would

have allowed a pilot to potentially detect a sensor malfunction. Boeing and Southwest said nothing

about the missing standard feature.

        30.     Moreover, Southwest had asked Boeing to install and enable the disagree feature

on its MAX 8 aircraft, but discovered after delivery of the airplanes that the feature had not in fact

been enabled. Southwest said nothing. After the Lion Air Crash, Southwest asked Boeing to

enable the feature, but again told no one that it had not been enabled on delivery. Southwest then

falsely heralded the installation as a new supposed fix for the problems that caused the Lion Air

Crash—unequivocally declaring the MAX 8 safe.




                                                  9
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 13 of 124 PageID #: 13



        31.     Indeed, neither Southwest nor Boeing admitted until recently that the AoA Disagree

Indicator they together touted as a potential fix for the MCAS design flaw was specified during

the design process to be standard on the aircraft. In addition to omitting from its statements that

the feature was never enabled on its planes, Southwest also omitted the crucial fact that the AoA

Disagree Indicator alone was not enough to avoid another accident—among other problems, the

MCAS was still tied to only one of the AoA Sensors. Southwest said nothing about this when it

touted the safety of its MAX 8s.

        32.     Boeing and Southwest also collusively misled regulators, the public, and airline

customers about whether additional training and in-flight procedures were enough to fix problems

with the MCAS. Boeing issued a service bulletin that instructed flight crews to disable the electric

trim system of the aircraft in order to override the MCAS when the system malfunctioned. Akin

to turning off power steering while speeding down a highway in bad weather, an override would

require several steps and would leave the pilot with only manual controls that would be subject to

the aerodynamic forces. At stall speeds or low altitudes, none of this would be feasible. With only

seconds to react, pilots would be unlikely to be able to shut off the electric trim and then

successfully wrestle with manual controls while the aircraft was subject to significant aerodynamic

forces during a crisis situation.

        33.     Both Boeing and Southwest provided pilots with training based on Boeing’s service

bulletin. They then repeatedly touted the MAX 8 as safe. Both companies, however, knew that

significant problems remained with the MCAS, including, inter alia, that: (a) the MCAS continued

to read information from only one failure-prone AoA Sensor; (b) the MCAS repeatedly overrode

the pilot’s control inputs within seconds; (c) the MCAS did not properly take airspeed, altitude,

pitch and other data into account when it applied repeated nose-down commands; (d) disabling an




                                                10
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 14 of 124 PageID #: 14



electric trim at low altitudes and at stall speeds was both onerous and dangerous; and (e) manual

trim control was not viable given physical forces on the large airplane’s controls. 4

        34.    Both Boeing and Southwest knew all of this but conspired to say nothing about it.

Instead, they repeatedly stated to the public, to their customers, and to regulators that existing

procedures at the time of the Lion Air Crash were adequate and that the additional procedures in

Boeing’s service bulletin would prevent another crash in the future. They were unequivocal that

the MAX 8 was safe, but they knew otherwise.

        35.    The truth was that the MCAS required a massive re-design and the MAX 8 needed

to be grounded until that re-design was implemented and then extensively tested. Indeed, the

extraordinary length of time that the MAX 8 has been and will be out of service is testament to the

fact that the MAX 8’s design flaws were deeply fundamental and inherent in the design and thus

laboriously challenging to overcome. Moreover, pilots would require additional training and

documentation to properly fly the redesigned airplane. This appeared costly and reputationally

damaging for both companies, so they instead agreed to pretend that they had fixed the MCAS

entirely.

        36.    On March 10, 2019, Ethiopian Airlines Flight 302—another MAX 8—took off

from Addis Ababa, Ethiopia. One minute after takeoff, the pilot indicated that he was having

problems controlling the aircraft. Two minutes later, he requested an emergency landing. The

plane pitched frantically up and down. The pilot struggled with the MCAS but was unable to gain

control of the plane. At just 450 feet above the ground, the pilot had little leeway to recover.




        4
         To “trim” an aircraft is to adjust the controls so that the aircraft maintains a set altitude
without pilot input. Most aircraft feature several different mechanisms for trimming.


                                                 11
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 15 of 124 PageID #: 15



Accident investigators quickly confirmed that a fatal defect in the MCAS had caused the accident.

All 157 people aboard the plane were killed (the “Ethiopian Airlines Crash”).

       37.     Immediately, travelers throughout the world expressed concern and dismay that,

despite two very high-profile crashes, the MAX 8s were still in the air, and they voiced their fear

of flying aboard the aircraft. Southwest customers frantically attempted to change airlines, and if

they could not, change their flights, to avoid the MAX 8. Because passengers booking flights

would in most cases not be able to choose the aircraft they flew on, they sought guarantees from

Southwest that they would not be put on a MAX 8. Southwest would not, and could not, give any

such guarantees. Meanwhile, passenger apprehension about the MAX 8 was so intense that online

booking platforms, such as Kayak.com, began to offer features that allowed those booking flights

to avoid flights and airlines that continued to fly the MAX 8.

       38.     For three days, Southwest, along with Boeing, engaged in an intensive social media

campaign to convince the public that the MAX 8 was safe. In response to the public’s numerous

concerns about the safety of the MAX 8, Southwest blithely responded through a social media

barrage that it was “confident in the safety and airworthiness of [its] fleet of more than 750 Boeing

aircraft.” Not once did Southwest tell anyone that it in fact knew that serious design flaws in the

MAX 8 still existed. Meantime, Boeing was posting publicly on its own social media channels

that it had “full confidence in the safety of the 737 MAX.”

       39.     At the same time, and as part of Boeing’s conspiracy with Southwest, Boeing’s

CEO lobbied the FAA and even the President of the United States to refuse to respond to public

outcry and ground the MAX 8. For several days, Boeing was successful. Even though numerous

countries and every United States-based airline except American Airlines and Southwest had




                                                 12
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 16 of 124 PageID #: 16



grounded the MAX 8, the FAA refused to order the grounding and Southwest continued to assure

the public that there was no reason for alarm.

       40.     On March 13, 2019, the FAA finally issued an emergency order grounding the

MAX 8 in the United States. The results were devastating for Southwest, with thousands of

cancelled flights directly attributable to the grounding, requiring Southwest to refund significant

amounts in ticket prices and to dramatically alter its flight routes and schedule.

       41.     Up to—and even on the day of—March 13, 2019, Boeing and Southwest were

engaged in concerted efforts to avoid the grounding of the MAX 8 and to conceal the aircraft’s

serious design flaws from the public. After the FAA grounding, however, Boeing finally agreed

to redesign the MAX 8, and both companies made calculated admissions about their own

knowledge and actions.

       42.     The MAX 8’s redesign—which is being implemented by Boeing with Southwest’s

input and participation—fully exposes the defective design that was hidden by them both. The

MCAS has been redesigned to recognize when the pilot’s inputs contradict the MCAS’s nose-

down commands and to only nudge the nose downward once and stop if the pilot’s inputs are to

the contrary. Two AoA Sensors, rather than one, are to be used for AoA readings. And, critically,

Boeing will no longer rely on a manual override of the airplane’s entire electric trim system to

correct an MCAS malfunction. In other words, Boeing and Southwest have recognized what has

been obvious to the rest of the world once it learned of the MAX 8’s design—that the MAX 8’s

original design was deeply flawed and inherently defective.

       43.     A few months after the March 13 grounding by the FAA, Southwest publicly

admitted that the AoA Disagree Indicators had not been enabled in its MAX 8s before the Lion

Air Crash.




                                                 13
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 17 of 124 PageID #: 17



       44.     The most stunning admission, however, came in Boeing’s first quarter 2019

quarterly report filed with the SEC. The cost of redesigning the MAX 8 to address the MCAS’s

flaws was “immaterial” to the company.

       45.     On June 17, 2019, Kevin McAllister, Boeing’s head of commercial aircraft,

apologized for the deaths of the 346 people killed in the Lion Air Crash and the Ethiopian Air

Crash. Dennis Muilenburg, Boeing’s CEO, admitted that Boeing made a “mistake” in how it

handled communications surrounding the MCAS.

       46.     Had Boeing and Southwest not actively misled the public, airline customers, and

regulators about the safety of the MAX 8, passengers would not have taken those flights and

revenue and profits at both companies would have suffered. Both companies were willing to put

lives at risk to protect their revenues and profits, and actively conspired to do so.

       47.     Accordingly, tens of thousands of passengers flew on MAX 8s from their release

through the grounding. Due to the defect in the MCAS, those planes were ticking time bombs: an

AoA Sensor was bound to fail, setting in motion a cascade of events that virtually guaranteed the

deaths of the people on board. None of that mattered to Boeing or Southwest.

                                             PARTIES
       I.      Defendants

       48.     Boeing is a for-profit corporation organized and existing under the laws of the State

of Delaware, with its principal executive offices located in Chicago, Illinois. Boeing maintains

substantial and continuing operations in this judicial district, including a 70,000 square-foot

division headquarters at 5905 Legacy Drive, Plano, TX 75024.

       49.     Boeing chose Plano as the headquarters of its Global Services Division—a

company division with 300+ locations and over 23,500 employees—in part because of Plano’s

proximity to Southwest’s headquarters in northern Dallas. Since 2016—and throughout the



                                                  14
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 18 of 124 PageID #: 18



entirety of the Class Period—Boeing’s Plano operations have been a hub for meetings,

communications, and other coordination between Boeing and Southwest.

       50.     Boeing has significant operations elsewhere in Texas, including a 168-acre

maintenance facility in San Antonio, TX with 1.6 million square feet of building and hangar space.

The San Antonio facility is Boeing’s largest maintenance, repair, and overhaul site. After the

MAX Series was grounded by the FAA on March 13, 2019, Boeing stored grounded MAX Series

airplanes at its San Antonio maintenance facility.

       51.     Southwest is a for-profit corporation, organized and existing under the laws of the

State of Texas, with its headquarters located at 2702 Love Field Drive, Dallas, Texas 75235.

Southwest has employees and operations throughout Texas, and operates flights from Dallas Love

Field, San Antonio, Houston Hobby Airport, Harlingen/South Padre Island, Corpus Christi,

Lubbock, Midland/Odessa, El Paso, Austin, and Amarillo.

       II.     Plaintiffs

       52.     Unless otherwise indicated, all Plaintiffs identified below purchased tickets on

either Southwest Airlines or American Airlines for flights from the date Southwest first took

delivery of the MAX 8, August 29, 2017, until the date that all 737 MAX Series aircraft were

grounded by the FAA, March 13, 2019, inclusive (the “Class Period”). All Plaintiffs identified

below and the proposed classes were harmed and suffered actual damages. The actual prices of

the tickets that were purchased as a result of the misrepresentations by Southwest and Boeing about

the safety of the MAX 8 and MAX Series Aircraft were significantly higher than the value of those

tickets, which for many, if not most, passengers was zero.

       53.     The same Boeing-Southwest conspiracy that caused passengers to fly on a MAX 8

on Southwest Airlines (when they otherwise would not have done so) also proximately caused

passengers to fly on other airlines that flew the MAX 8, such as American Airlines (when they


                                                15
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 19 of 124 PageID #: 19



would not have done so but for the Boeing-Southwest conspiracy, which hid safety issues with the

airplane). The unlawful conspiracy between Boeing and Southwest therefore caused injury and

damages to certain Plaintiffs who flew on American Airlines and risked flying on a MAX 8 aircraft

operated by American Airlines.

       54.     Further, all Plaintiffs identified below and the proposed classes did not receive the

benefit of their bargain. Specifically, they paid for flights that met ordinary and reasonable

consumer expectations regarding safe airplane design and operation but instead received flights of

lesser or no value on planes that did not meet ordinary and reasonable consumer expectations of

safe airplane design and operation. Defendants unjustly benefitted from the misrepresentations

and material omissions made to Plaintiffs.

       55.     Plaintiff Linda Rugg resides in California. Plaintiff Rugg flew on Southwest

Airlines during the Class Period with a purchased ticket.

       56.     Plaintiff Muhammad Muddasir Khan resides in Florida. Plaintiff Khan flew on

American Airlines during the Class Period with a purchased ticket.

       57.     Plaintiff Alesa Beck resides in Nevada. Plaintiff Beck flew on Southwest Airlines

during the Class Period with a purchased ticket.

       58.     Plaintiffs Timothy Blakey Jr. and Stephanie Blakey reside in New York. Plaintiffs

Timothy Blakey and Stephanie Blakey flew on Southwest Airlines during the Class Period with a

purchased ticket.

       59.     Plaintiff Marisa Thompson resides in Arizona.         Plaintiff Thompson flew on

Southwest Airlines and American Airlines during the Class Period with a purchased ticket.

       60.     Plaintiff Elizabeth Cooper resides in Indiana. Plaintiff Cooper flew on Southwest

Airlines during the Class Period with a purchased ticket.




                                                16
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 20 of 124 PageID #: 20



       61.     Plaintiff Damonie Earl resides in Arizona. Plaintiff Earl flew on Southwest Airlines

during the Class Period with a purchased ticket.

       62.     Plaintiffs John and Valerie Mortz-Rogers reside in Indiana. Plaintiffs John Rogers

and Valerie Rogers flew on Southwest Airlines during the class period with a purchased ticket.

       63.     Plaintiff Lakesha Goggins resides in Georgia. Plaintiff Goggins flew on Southwest

Airlines during the Class Period with a purchased ticket.

       64.     Plaintiffs bring this action on behalf of themselves and all other consumers who

similarly purchased a ticket for air travel to fly on a Southwest or American Airlines aircraft from

August 29, 2017, the date Southwest first received delivery of the MAX 8, through March 13,

2019, the date that all 737 MAX Series aircraft were grounded by the FAA.

                                JURISDICTION AND VENUE

       65.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because

this action arises under the law of the United States, and 18 U.S.C. § 1964(c), because Plaintiffs

assert claims under the Racketeer Influence and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§ 1961 et seq. This Court also has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action, including claims asserted on

behalf of a nationwide class, filed under Rule 23 of the Federal Rules of Civil Procedure; there are

likely to be tens of thousands of putative class members; and the amount in controversy exceeds

the jurisdictional amount or $5 million.

       66.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and (2),

1391(c)(2), and 1391(d).

       67.     First, venue is proper under 28 U.S.C. § 1391(b)(1), because for purposes of this

action, Boeing resides in the Eastern District of Texas, and all defendants are residents of Texas.




                                                17
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 21 of 124 PageID #: 21



Boeing is a resident of the Eastern District of Texas for purposes of this action at least by virtue of

28 U.S.C. §§ 1391(c)(2) and (d), because it is subject to the court’s personal jurisdiction with

respect to this action (Boeing has a major division headquarters and employs hundreds of

employees in Plano, and operated the conspiracy alleged in this Complaint at least in part out of

that location), and because Boeing’s contacts with the Eastern District of Texas would be sufficient

to subject it to personal jurisdiction in this district if it were a separate state. Southwest is a resident

of Texas for multiple reasons, the simplest of which is that it is incorporated here. 5

        68.     Second, venue is proper under 28 U.S.C. § 1391(b)(2), because a substantial part

of the events or omissions giving rise to the claims in this Complaint occurred in the Eastern

District of Texas. For example, Boeing maintains offices here from which, on information and

belief, it coordinated its conspiratorial efforts with its nearby codefendant Southwest. Moreover,

many of the top Southwest executives who directed the conspiracy alleged here—including

Southwest CEO Gary Kelly—reside in the Eastern District of Texas. On information and belief,

many acts and omissions of the Southwest-Boeing conspiracy alleged here (including potential

wire fraud) occurred in and around Plano, where Kelly resides and maintains a home office.

                                                 FACTS

        I.      The Southwest and Boeing Relationship: No “Relationship Like It in the
                History of the Airline Industry”

        69.     In the late 1990s, Southwest founder and Chairman Emeritus Herb Kelleher cut a

handshake deal with Boeing’s then CEO Phillip Condit: No airline would pay less for aircraft than



        5
          Although it is not required for venue to be proper, Southwest is also a resident of this
judicial district for purposes of this action. For example, under at least 28 U.S.C. § 1391(c)(2),
Southwest is subject to this court’s personal jurisdiction in this action, given that Southwest’s
corporate headquarters is just 60 miles from the Paul Brown U.S. Courthouse in Sherman, and just
20 miles from the U.S. Courthouse in Plano.


                                                    18
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 22 of 124 PageID #: 22



Southwest. If any airline received a better deal on any Boeing aircraft, Boeing would cut

Southwest a check, “no questions asked.” In exchange, Southwest would lock itself into a Boeing

737-only fleet and backstop Boeing with whatever means it has at its disposal.

       70.     Over the years, both companies have staunchly adhered to this agreement,

developing and solidifying a troubling, collusive relationship. In fact, the companies’ collusive

relationship has grown increasingly more extensive, intertwined, and deleterious to the public.

       71.     Southwest and Boeing’s relationship began in 1971—just after Southwest was

founded—when Southwest took delivery of three unwanted 737-200s from Boeing. From the

beginning, Southwest has staked its entire existence on the Boeing 737.

       72.     Since the Handshake Agreement, Southwest has been integral to the development

of Boeing 737 aircraft. It has been the launch carrier for many of Boeing’s new 737 models, often

the first in line to place large orders. Having a ready, willing and able launch carrier at hand for

new models has been a tremendous benefit to Boeing, while having the inside track to the

development and launch of new models has been a tremendous benefit to Southwest.

       73.     The development of new airplane models is hugely expensive and cannot be done

without the support of a major carrier placing major orders. The special relationship between

Southwest and Boeing allowed Boeing to take on the expense of developing new 737 models with

far less risk than if the relationship between Southwest and Boeing did not exist.

       74.     From Southwest’s perspective, being launch carrier for new 737 models has given

Southwest valuable information and input into the Boeing aircraft it relies on to generate profits.

Over the course of decades, Southwest has been deeply involved in the development of several

generations of the Boeing 737, including their specifications, manufacturing, and design. This




                                                19
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 23 of 124 PageID #: 23



allows Southwest to shape each new model to its own preferences and efficiencies and gain first-

to-market insights and advantages.

          75.   Boeing’s and Southwest’s mutually beneficial pattern of collusion has historically

manifested itself in numerous additional ways. For example, in a 2016 interview with the Wall

Street Journal, Kelleher described a unique aspect of the partnership between Boeing and

Southwest. Kelleher stated that Boeing “regularly” asked Southwest “to relinquish some of [its]

delivery positions, so [Boeing] could offer 737s to other new airlines.” Southwest would also

phase out older 737s more quickly than an airline would in the normal course in order to offer

them to other airlines that needed them at Boeing’s request. This kind of deal, while patently bad

for Southwest in the short and medium term, ensured the long-term viability of the Handshake

Agreement.

          76.   Boeing’s and Southwest’s collusion has also mutually benefitted the companies

when demand for Boeing planes became weak. For example, Southwest has served as a backstop

for Boeing’s 737 sales, sometimes taking delivery of unwanted aircraft that Boeing cannot sell.

On at least one occasion, Southwest took delivery of several unwanted jets directly from Boeing.

When leases and second-hand sales are considered, the number of unwanted aircraft acquired by

Southwest from Boeing is even higher.

          77.   While these transactions made little economic sense for Southwest in the short or

medium term, it was part of Southwest’s and Boeing’s understanding that Southwest would

eventually recoup its losses over the longer term on account of Boeing’s various accommodations

over the longer term, including in the form of lower airplane prices and other benefits as alleged

herein.




                                                20
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 24 of 124 PageID #: 24



        78.     In November 2001, in response to decreased demand for air travel following the

September 11, 2001 terrorist attacks, Southwest needed to scale back its aircraft purchases from

Boeing. To avoid signaling its deferral of existing purchases to the market, Southwest took

extraordinary measures to obfuscate its deferral and potential cancelation of orders. Specifically,

Southwest entered into a trust agreement with a special purpose entity (the “Trust”) and assigned

its purchase agreement with Boeing to the Trust. Southwest subsequently entered into a purchase

agreement with the Trust to purchase the aircraft at new delivery dates. Boeing then delivered the

aircraft to the Trust.

        79.     The deal made no real financial sense, as it cost millions in financing to create the

Trust, fund the Trust’s purchase of airplanes, and defer the purchases. The primary reason for the

transaction was to obfuscate Southwest’s deferrals of its Boeing orders, which would have moved

the markets and potentially caused cancelations and deferrals by other carriers.

        80.     Southwest and Boeing have a relationship like no other in the industry; in no sense

is it an ordinary business relationship. Among numerous peculiarities, the relationship between

Southwest and Boeing is and has always been exclusive—unlike most major airlines in the United

States, Southwest does not fly any Airbus aircraft. This is a tremendous benefit for Boeing. In

contrast to all other major United States airlines, Southwest does not and cannot force Boeing to

compete with Airbus for its purchase orders. Boeing can never be sure it will receive purchase

orders from any airline—except Southwest.

        81.     In return for this fertile and exclusive market, Boeing has guaranteed Southwest the

best prices for its aircraft—even after the fact. No other airline can boast that it receives a lowest-

price guarantee on aircraft from one of the two largest aircraft manufacturers in the world. In an

industry where aircraft purchases and leases are one of the largest costs for any airline, Southwest’s




                                                  21
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 25 of 124 PageID #: 25



cost advantage, arising from its agreement with Boeing, is unprecedented and unparalleled and

gives Southwest an enormous competitive advantage over its peers.

       82.     Indeed, it is common practice for employees (engineers in particular) to go through

a revolving door between the two companies. On information and belief, many Boeing engineers

have gone on to work at Southwest and vice versa.

       83.     Southwest’s long-term cost advantages are a necessary part of the quid pro quo

with Boeing, because Southwest’s all-Boeing fleet brings with it disadvantages. Absent the

Handshake Agreement, Southwest would be extraordinarily vulnerable to, inter alia, price

increases by Boeing. Because of the Handshake Agreement, however, Boeing assures itself of an

exclusive customer while Southwest assures itself of not being gouged on pricing. Thus, both

companies can maintain their competitive positions in each of their own otherwise highly

competitive markets.

       84.     Southwest’s fleet is not just exclusively Boeing aircraft, but exclusively Boeing

737s. Southwest reports in its financial filings that, to date, it has 373 orders and options for 737

MAX aircraft with Boeing and lessors, far surpassing any other single customer.

       85.     Southwest gains some advantages from this business model, which allows cost

savings. As Southwest Vice President of Ground Operations Chris Wahlenmaier once noted: “We

only need to train our mechanics on one type of airplane. We only need extra parts inventory for

that one type of airplane. If we have to swap a plane out at the last minute for maintenance, the

fleet is totally interchangeable—all our on-board crews and ground crews are already familiar with

it. And there are no challenges in how and where we can park our planes on the ground, since

they’re all the same shape and size.”




                                                 22
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 26 of 124 PageID #: 26



       86.     But Southwest’s fleet monoculture also leaves it vulnerable. Southwest routinely

warns in its financial statements filed with the SEC that its business operations would be

“materially adversely affected in the event of a mechanical or regulatory issue associated with the

Boeing 737 aircraft type, whether as a result of downtime for part or all of the Company’s fleet,

increased maintenance costs, or because of a negative perception by the flying public.”

       87.     Because of its complete dependence on the Boeing 737, Southwest has continued

its investment in the airplane, even in the face of widespread mechanical failures, regulatory

scrutiny, and customer ambivalence. Indeed, Southwest has done whatever it must to continue to

signal to its customers, regulators, and the public that the 737s it flies are safe. Southwest’s

aggressive support of the 737 benefits both Southwest and Boeing. The 737 is the Boeing’s biggest

seller and having a vociferous cheerleader for the airplane among the plane-purchasing community

keeps up purchases and airplane values.

       88.     For example, on April 17, 2018, one of the engines of a Boeing 737-700 operated

by Southwest exploded in mid-air, shattering one of the aircraft’s windows. One passenger was

partially sucked out of the window and was barely pulled back into the aircraft by flight attendants.

The passenger, a mother of two, died as a result of the accident.

       89.     During widespread scrutiny over the accident, Southwest doubled down on the 737

just days later, on April 27, 2018, placing an order for 737 MAX jets worth $4.68 billion. This

was a show of force by Southwest—a message to the markets that, despite evidence to the contrary,

the Boeing 737 was safe and that Southwest would stand by Boeing.

       90.     Once again, Southwest had backstopped Boeing by placing a massive order,

strategically timed to signal to others that Boeing 737s were safe and that there was continuing

demand for them from Boeing’s most important 737 customer.




                                                 23
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 27 of 124 PageID #: 27



        91.    Southwest continued its investment in Boeing aircraft throughout 2018. The airline

took delivery of twenty-six new 737-800 aircraft and seventeen MAX 8 aircraft from Boeing, as

well as a pre-owned Boeing 737-700 aircraft from a third party. As of December 31, 2018,

Southwest had firm orders in place with Boeing for 219 MAX 8 aircraft and thirty 737 MAX 7

aircraft.

        92.    Southwest’s investment in new Boeing 737s has been vitally necessary to replace

the 775 737-700 aircraft it is retiring at the end of 2019. Replacing those aircraft with airplanes

from Boeing’s only rival manufacturer, Airbus, would require expensive pilot training and

retooling of its business model, which depends on an all-Boeing 737 fleet and the lowest prices

from Boeing for its airplanes.

        93.    Southwest therefore had to keep all its Boeing 737s flying and to manage the public

perception of their safety to ensure the viability of its business.

        94.    Southwest’s message to the market, to consumers, and to regulators is clear and

consistent: Southwest will do whatever it takes to keep Boeing 737s in operation and in demand—

whether backstopping its exclusive provider with strategically timed orders; concealing a material

defect in its MAX 8s; or falsely touting the MAX 8’s safety, when in fact Southwest knew the

plane was anything but safe.

        II.    The Development of the 737 MAX 8 and Its Fatal Design

        95.    Boeing competes in the large jet market with only one rival, Airbus. Together,

Boeing and Airbus make up 99% of the large jet market worldwide. In 2011, Boeing faced a

serious challenge from its rival—the Airbus A320neo, a new single-aisle aircraft by Airbus with

cutting-edge fuel efficiency. The new Airbus model immediately attracted major buyers, including

airlines based in the United States, most notably American Airlines.




                                                  24
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 28 of 124 PageID #: 28



       96.     Started in the 1970s, Airbus began as a minor aircraft manufacturer but grew in

significance over the ensuing decades. In 2008, Airbus delivered 483 airplanes while Boeing

delivered only 375. Billions of dollars are at stake in the corporate struggle between the two

companies. As a result, Boeing began to look for shortcuts to get new airplanes to customers more

quickly, and at a lower cost.

               A.      Boeing’s Rapid Response to Airbus

       97.     When Airbus came out with the A320neo, Boeing needed an immediate answer to

its rival’s newest product. The company calculated that it would take too long to design a new

aircraft to compete with the A320neo. Boeing’s imperfect solution, therefore, was to adapt of one

of its existing narrow-body aircraft into a “new” product, turning it into a competitively fuel-

efficient rival to the A320neo.

       98.     In August 2011, Boeing’s Board of Directors authorized the launch of a new line

of products to compete with Airbus—the MAX Series. The use of the existing 737NG aircraft as

a basis for the new MAX Series saved Boeing significant design and development costs. More

importantly, it shaved years off of development time, allowing Boeing to provide a timely response

to Airbus’s new aircraft.

       99.     The use of an existing and widely flown 737 platform also meant that pilots already

flying Boeing 737NG aircraft would potentially not have to learn to fly an entirely new aircraft.

This saved both the airlines and Boeing extensive transition costs, including test flights, simulators,

flight manuals and literature, and certification costs.

       100.    To make the new plane more fuel efficient, and therefore competitive with the new

Airbus A320neo, the 737NG’s engines were replaced with larger, more fuel-efficient engines.

This modification meant that the aircraft itself would have to be modified to accommodate the new




                                                  25
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 29 of 124 PageID #: 29



engines. Boeing mounted the engines higher and further forward on the MAX 8’s wings and

modified the airplane’s nose gear to provide more ground clearance for the new engines.

        101.     Because the new engines were more powerful and mounted differently on the

aircraft, they caused the MAX 8’s nose to abnormally pitch up under certain flight parameters,

creating the risk that the airplane would suffer an aerodynamic stall.

        102.     Stalls can be deadly. An airplane is lifted by the movement of air over and under

its wings. A stall begins to occur when an airplane’s AoA is too steep (usually more than 15

degrees), reducing lift by altering the proper movement of air over and under the wings and causing

the formation of air vortices. At approximately 18-20 degrees, the air above the wings begin to

swirl, which results in a complete loss of lift. The aircraft then tilts forward and passes into a fall,

at which point a pilot can lose control.

        103.     The FAA addresses stalls in its Airworthiness Standards for Commercial Aircraft,

requiring that “[n]o abnormal nose-up pitching may occur . . . .” 6 Moreover, the aircraft must be

designed such that it is “possible to promptly prevent stalling and to recover from a stall by normal

use of controls.” Importantly, the FAA requires that a stall be recoverable using “normal use of

controls”—not exclusively using computerized systems or manual overrides. The pilot should

remain in control and should have the ability to avoid a dangerous stall.

                 B.     The Maneuvering Characteristics Augmentation System

        104.     During wind tunnel testing of the MAX 8 in 2012 in Seattle, Boeing engineers

observed a tendency for the plane’s nose to pitch upward during specific conditions and recognized

that they needed to address this problem.




        6
            14 C.F.R. § 25.203(a).


                                                  26
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 30 of 124 PageID #: 30



        105.   However, rather than ensure that the MAX 8 could recover from a stall caused by

an upward pitch of the plane’s nose through “normal use of controls,” Boeing designed a fly-by-

wire, computer-controlled system to compensate for the aircraft’s tendency to pitch up. The

system was called the Maneuvering Characteristics Augmentation System, or MCAS. The MCAS

was added during the aircraft’s Part 25 certification. It was designed to bring the nose of the

aircraft down repeatedly in the event the jet’s AoA drifted too high.

        106.   The MCAS “commands nose down stabilizer to enhance pitch characteristics

during step turns with elevated load factors and during flaps up flight at airspeeds approaching

stall.” The “sole function” of the MCAS “is to trim stabilizer nose down.” Additionally—as

Boeing admitted when it first disclosed the existence of the system after the Lion Air Crash in late

2018—the MCAS engages “without pilot input.” The MCAS was specifically designed to drive

down the nose of the MAX 8 automatically and repeatedly, without pilots knowing what was

going on.

        107.   In operation, the MCAS would tilt the MAX 8’s horizontal stabilizer upward at a

rate of .27 degrees per second for total travel of 2.5 degrees in just under ten seconds. Just how

much the stabilizer moved would depend on the aircraft’s speed (or Mach number). At higher

speeds, the stabilizer moved less, and at slower speeds, it moved more. In other words, at slower

speeds near stall, the stabilizer received more aggressive commands to pitch the aircraft’s nose

down.

               C.      The MCAS’s Defective Design

        108.   The MCAS was defective by design—fatally so. In fact, there were multiple

defective aspects of the MCAS design. Any one of these defective aspects by itself would

compromise the safety of the aircraft, as Boeing and Southwest well knew. The MCAS had seven

such aspects, all of which would need to be fixed—at the least—to fly the MAX 8 safely.


                                                27
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 31 of 124 PageID #: 31



                       1.      The Single Sensor Aspect

       109.    Although MAX 8 aircraft have two AoA Sensors to relay the aircraft’s pitch to the

pilot, the MCAS inexplicably drew on data from only one of the sensors. If the single sensor was

damaged, experienced a malfunction, or was incorrectly calibrated, it would send bad data to the

MCAS.

       110.    In fact, the original version of the MCAS was activated only if both of two distinct

sensors indicated that the nose was pitched upward at a dangerous level. However, during safety

testing, after assessing the possibility that the AoA Sensor would fail and cause the MCAS to fail,

Boeing engineers determined that connecting the MCAS to just one sensor would be an acceptable

risk. This was in part dependent on the assumption—later shown to be faulty—that a pilot would

be able to respond to an erroneous control input by the MCAS within seconds.

       111.    Based on Boeing’s decision to connect the MCAS to just one AoA Sensor, if a

single sensor sent faulty information to MCAS (e.g., indicating that the angle of attack was high

when it was not), MCAS would anticipate a stall and repeatedly pitch the nose of the aircraft

down—automatically, silently, and without pilot intervention.

       112.    Almost every system in a sophisticated aircraft like the MAX 8 is designed with

redundancies. The use of data from a single AoA Sensor to determine the AoA is baffling and

reckless. As Peter Lemme, one of Boeing’s former engineers who helped design systems for the

757 and 767, stated: “From the beginning it should have been a fail-safe design, which would

have relied on two inputs to make sure that you weren’t sensitive to one failure.”

       113.    In addition to failing to build redundancies, Boeing never flight tested the single-

input design to determine how MCAS would respond if a sensor malfunction occurred. As a

former Boeing pilot who tested the MAX 8 anonymously told the press, “I don’t think we

appreciated the ramifications of a . . . failure of an AoA probe.”


                                                 28
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 32 of 124 PageID #: 32



       114.    Another Boeing test pilot commented: “I would be very curious to know what their

logic was on that . . . and what drove them to think that was a suitable solution.”

                       2.      The Failure-Rate Aspect

       115.    The danger of the Single Sensor Aspect was amplified by a defective design aspect

that relied upon input from an unreliable sensor. Indeed, the FAA has received at least 216 reports

of AoA Sensors failing or having been repaired, replaced, or adjusted since 2004, according to

data from the FAA’s Service Difficulty Reporting website. Approximately one-fifth of the

complaints involved Boeing planes, including incidents in which AoA Sensors were frozen,

improperly installed, struck by lightning, or even hit by flying birds. Some of the reported AoA

Sensor failures led to stall warnings, forcing pilots to abort takeoffs or perform emergency

landings. Based on these reports, there is no doubt Boeing knew of the risks stemming from sensor

failure. Nevertheless, the company recklessly chose to implement a single-sensor-input design.

       116.    Boeing further should have understood the danger of relying on a single data input

because recent history has shown that even multiple data inputs from similar sources can lead to

crashes. For example, in 2009, Air France Flight 447 crashed in the mid-Atlantic due to a chain

of events begun by the clogging of the aircraft’s pitot tubes, which measure airspeed, falsely telling

the crew that the plane was losing speed and automatically disengaging the autopilot. The

investigation revealed numerous other safety incidents caused by the failure of the pitot tubes to

accurately measure airspeed. If erroneous data from a redundant measuring system can lead to

crashes, then Boeing must have understood that erroneous data from a single measuring instrument

was highly likely to lead to crashes. And it did.

       117.    A high rate of failure of AoA Sensors meant that Boeing should have, at a

minimum, installed additional AoA Sensors on the MAX 8 if was going to design the MCAS to




                                                 29
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 33 of 124 PageID #: 33



essentially commandeer the airplane upon potentially flawed data from those sensors. Indeed, for

example, Boeing 787s have five pitot tubes to measure airspeed.

       118.    Further, if Boeing was going to design the MCAS to wrest control of the aircraft

away from the pilot upon potentially flawed data input from AoA Sensors, then Boeing should

have installed an alternative method of determining the AoA other than AoA Sensors. Instead,

Boeing fatally designed the MCAS to take over control of the plane based on only one type of

sensor with a high rate of failure, as shown by the Lion Air and Ethiopian Airline Crashes.

       119.    If there was any doubt that Boeing knew about the potential risk, it was eliminated

by the FAA. The FAA issued two directives regarding the AoA Sensors for various Boeing aircraft

even before the 737 MAX was released. These directives prove that Boeing was aware of the

potential for the sensors to cause problems in its planes. As the former managing director of the

National Transportation Safety Board (“NTSB”) has explained, AoA Sensors are fundamentally

the same across different aircraft models. There is no doubt that Boeing understood the problem

and chose to disregard the risk.

                       3.     The Disagree Aspect

       120.    Boeing designed a system that could be used to determine whether the two AoA

Sensors on the aircraft disagreed with each other. Boeing was aware that AoA Sensors were not

always accurate and specifically designed a feature that would alert a pilot when one of the sensors

might not be working correctly.

       121.    The MAX 8 could be fitted with an indicator that would display whether the two

AoA Sensors agreed with each other as well as a light that would illuminate if there was a

disagreement between the AoA Sensors on the aircraft, indicating that one of the sensors may have

malfunctioned—the AoA Disagree Indicator.




                                                30
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 34 of 124 PageID #: 34



       122.    Boeing, however, made the AoA Disagree Indicator an optional feature on the

aircraft, meaning airlines would have to pay more to have it enabled. As Boeing later admitted in

a released statement, Boeing’s own design requirements included the AoA Disagree Indicator as

a standard feature in the MAX 8. However, Boeing mistakenly made the AoA Disagree Indicator

non-standard on the MAX 8—a software error Boeing discovered in 2017, several months after

it had begun delivery of the aircraft:

               The Boeing design requirements for the 737 MAX included the AoA
               Disagree alert as a standard, standalone feature, in keeping with
               Boeing’s fundamental design philosophy of retaining commonality
               with the 737NG. In 2017, within several months after beginning
               737 MAX deliveries, engineers at Boeing identified that the 737
               MAX display system software did not correctly meet the AoA
               disagree alert requirements. The software delivered to Boeing
               linked the AoA disagree alert to the AoA indicator, which is an
               optional feature on the MAX and the NG. Accordingly, the software
               activated the AoA Disagree alert only if an airline opted for the AoA
               indicator. 7

       123.    Put simply, Boeing admits that it delivered a product that did not meet its own

specifications, and that in doing so it made a critical safety feature optional, subject to an upsell.

The AoA Disagree Indicator was critical to the safe flight of the MAX 8 because it could reveal a

failure of the AoA Sensor—a failure-prone sensor that was the sole input into MCAS. But when

Boeing discovered that it had inadvertently made this critical safety feature optional, it said

nothing, instead repeatedly and falsely stating that the aircraft was safe without the feature.




       7
             Boeing Statement on AoA Disagree Alert (May 5, 2019), available at
https://boeing.mediaroom.com/news-releases-statements?item=130431.


                                                 31
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 35 of 124 PageID #: 35



        124.   In fact, in the same undated statement posted on Boeing’s website, Boeing

continued to falsely claim that the AoA Disagree Indicator was not necessary to the safety of the

aircraft:

               When the discrepancy between the requirements and the software
               was identified, Boeing followed its standard process for determining
               the appropriate resolution of such issues. That review, which
               involved multiple company subject matter experts, determined that
               the absence of the AoA Disagree alert did not adversely impact
               airplane safety or operation. Accordingly, the review concluded the
               existing functionality was acceptable until the alert and the indicator
               could be delinked in the next planned display system software
               update.

        125.   Boeing’s position that an AoA Disagree Indicator was not required for safety of the

aircraft contradicts its position that the MAX 8 was safe because pilots were capable of manually

disabling MCAS if a problem emerged. Pilots would have no direct way of comparing sensor

readings from the two AoA Sensors to determine whether a malfunction had even occurred without

an AoA Disagree system. Moreover, as explained in the next section, when the MAX 8 was first

delivered, pilots were never even informed about the existence of the MCAS.

                      4.      The Secrecy Aspect

        126.   Boeing designed the MCAS to operate outside the knowledge of pilots. When the

737 MAX 8 was delivered, Boeing did not tell the pilots that flew the airplanes that the MCAS

existed. There was therefore no way for pilots to know that MCAS was overriding pilot inputs in

the background. There was no way for them to know the system drew on only one of the two

sensors on the aircraft. There was no way for them to know that a manual override of the electric

trim system would be required. And there was no way for them to know of the terrifying

consequences that would follow from a malfunction.

        127.   In fact, there was no description or mention of the MCAS in the Boeing Flight Crew

Operations Manual. Later, in an internal message to Boeing employees sent on November 19,


                                                 32
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 36 of 124 PageID #: 36



2018, Dennis Muilenburg, Boeing’s CEO, would falsely represent to employees that the MCAS

was included in the Flight Crew Operations Manual all along.

       128.   When asked why Boeing did not alert pilots to the existence of the MCAS, Boeing

responded in November 2018 after the first crash that the company decided against disclosing

more details “due to concerns about inundating average pilots with too much information—and

significantly more technical data—than they needed or could digest.”

       129.   In fact, the secrecy was motivated by Boeing’s rush to market and the avoidance of

pilot transition costs for the new aircraft. The MCAS would presumably make the MAX 8 handle

like the 737NG, meaning pilots would not have to be retrained to fly a new airplane. Boeing and

Southwest therefore said nothing about the MCAS to avoid the significant costs of having to train

pilots in simulators or to prepare them for failure modes unique to the MAX 8, including any

malfunction of the MAX 8’s AoA Sensors or an error that would cause the MCAS to push aircraft

into a nose-down position and dive towards the ground.

       130.   Not only were those failure modes not simulated, they were not tested during the

development of the aircraft. Boeing’s focus was rushing to market to beat its competitor, Airbus—

at any cost. Indeed, Boeing test pilots described a “culture of pressure” inside the company to

limit flight testing, which can delay projects when orders are stacking up and cost the company

money. Mark Rabin, an engineer who did flight-testing work, recalls that there was always talk

about how delays of even one day could cost substantial amounts.

       131.   Accordingly, pilots transitioning to the MAX 8 from prior models were given a

short, self-administered online course that did not mention the MCAS at all. The course was the

only training pilots received for the new aircraft and in some cases could be completed in under

an hour.




                                               33
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 37 of 124 PageID #: 37



                         5.    The Manual-Disengagement Aspect

       132.    When pilots finally became aware of the MCAS after the Lion Air Crash, they

learned that the process of disengaging the MCAS was unreasonably complex and onerous,

particularly in an emergency situation. Indeed, if a pilot wished to disengage the MCAS, the

prescribed method of doing so was absurdly and unnecessarily difficult, particularly under the kind

of conditions that would trigger the MCAS to automatically engage.

       133.    To manually shut off the MCAS, the MAX 8 has a STAB TRIM PRI cutout switch

and a STAB TRIM B/U cutout switch located on the cockpit’s control stand. If either switch is

set to CUTOFF, the autopilot, MCAS and manual electric trim inputs are all disengaged.

       134.    This procedure would mean that all electronic trim would be disabled entirely, and

a pilot would have to manually trim the airplane with controls subject to physical resistance from

aerodynamic forces on the aircraft. It is therefore possible that an average pilot would not even

have the physical strength to operate the manual crank, let alone do so in time to prevent a crash.

       135.    Where a pilot is facing a crisis of a potential nose-down crash into land or sea

caused by an insistent algorithm, he or she should be able to disengage the MCAS without

sacrificing the entire electric trim system.

       136.    Instead, to avoid a crash, Boeing’s solution was that the pilot—during a crisis—

would execute a checklist full of manual overrides followed by engaging in a physical struggle

with the unaided controls of a large aircraft. To rely on such a procedure was entirely unreasonable

and patently reckless.

       137.    It is simply astonishing that Boeing designed the MCAS to engage and operate in

all respects automatically and electronically, yet in the end the system could only be overridden

through brute physical strength.




                                                34
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 38 of 124 PageID #: 38



       138.    This design aspect would be problematic and indeed fatal under certain flight

conditions. In fact, the risk that aerodynamic forces on the horizontal stabilizer could be too great

for pilots to manually control the airplane without the use of the electric trim is even greater after

an MCAS-driven nose down emergency. Boeing knew this, but failed to provide a means of

disengaging the MCAS without losing the use of the airplane’s electric trim system.

       139.     Of course, in order to even attempt this absurd procedure, a pilot would have to

know of the MCAS’s existence—but Boeing failed to tell pilots that the system existed until after

the Lion Air Crash in late 2018. In other words, for more than a year after the MAX 8 was released,

pilots would have been helpless and unaware if the MCAS received erroneous input and repeatedly

pushed the nose of the aircraft down.

                       6.      The Machine-Over-Man Aspect

       140.    Perhaps the most egregious and disturbing aspect of Boeing’s defective design was

its decision to allow MCAS to commandeer the airplane based on erroneous data input from

potentially malfunctioning sensors—functionally ignoring repeated pilot input.

       141.    Indeed, the MCAS considered nose-up commands from pilots when they occurred,

but then the MCAS would reengage seconds later, disregarding any history of contrary pilot input.

       142.    Any rationally-designed software system would take into account insistent pilot

countermands—nose-up commands—and respond to that input by discontinuing automated nose-

down commands (as Boeing has since done in its redesign of the MCAS).

       143.    In essence, the MCAS was designed to accept and trust all input from a potentially

flawed or damaged AoA Sensor over any input from the experienced pilots who were flying the

planes. In short, the MCAS fatally treated the pilots, and all input from pilots, as meaningless

input, untrustworthy as compared to an error-prone sensor and computer program.




                                                 35
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 39 of 124 PageID #: 39



       144.    This aspect of the defective MCAS design flaw was especially foolish because the

angle of attack is a measurement which trained pilots may be able to calculate using other

information. In particular, the angle of attack is related to pitch angle and flight path angle, which

trained pilots may be able to calculate or understand even without AoA Sensors. Indeed, pilots

are trained to also rely on their senses and cockpit sensors other than the AoA Sensor to maintain

an effective angle of attack.

       145.    Boeing thus necessarily entrusted the safety of passengers to MCAS’s algorithm

over a pilot’s judgment and experience, and it was the design of the algorithm that directly led to

the Lion Air Crash and Ethiopian Airlines Crash.

       146.    Even more troubling is the fact that the MCAS software was poorly written—and

done so by the lowest bidder.

       147.    The software systems in the MAX Series were developed at a time when Boeing

was laying off experienced engineers and pressing its suppliers and contractors to cut costs. One

cost-cutting measure was to rely on third-party contractors outside of the United States for software

engineering. For the MAX series, Boeing relied on temporary workers in India being paid as little

as $9 an hour to develop and test the MCAS and other software in the MAX Series. These workers

lacked a deep background in aerospace engineering and did not appropriately allocate resources

for Boeing’s mission-critical systems.

       148.    Indeed, the Indian company that wrote software for the MAX Series, HCL

Technologies Ltd., has been sued by other large U.S. companies for, inter alia, failing to

adequately staff projects and maintain project schedules.

       149.    Unsurprisingly, as Mark Rabin, a former Boeing software engineer, explained, the

software written for the MAX Series was poorly implemented, and Boeing was forced to




                                                 36
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 40 of 124 PageID #: 40



repeatedly seek revisions of the code to address errors made by Boeing’s cut-rate software

engineers.

        150.     This outsourcing not only cut Boeing’s development costs, it helped Boeing win

several contracts for Indian military and commercial aircraft—including an order for 100 MAX 8s

from Indian airline SpiceJet Ltd.

        151.     The multiply-defective design of Boeing’s MCAS—including the Single Sensor

Aspect, the Secrecy Aspect, the Failure-Rate Aspect, the Disagree Aspect, the Manual

Disengagement Aspect, and the Machine-Over-Man Aspect (the “Design Aspects”)—reflected a

perfect storm of reckless design, inadequate disclosure and training, and corporate greed and

incompetence. Hundreds of innocent passengers would lose their lives because of them. 8

                 D.     Boeing’s Misrepresentations to Regulators and the MAX 8 Approval
                        Process

        152.     During the multi-decade period in which Boeing has manufactured and sold the

Boeing 737, the FAA has increasingly delegated its regulatory oversight responsibilities to Boeing

itself in important matters of aircraft safety and certification.

        153.     Specifically, the FAA operates a designee program, under which the FAA delegates

to the private aircraft industry the power to certify aircraft as airworthy. This power includes the

ability to declare the engineering design of an aircraft as fundamentally sound, the manufacturing

process as safe, the operation of the aircraft proper, and the maintenance of the aircraft as good.

        154.     Designees can be either individuals or organizations. The program by which

organizations become designees is known as the Organization Designation Authorization




        8
            The Design Aspects collectively contribute to the “MCAS Defect.”


                                                  37
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 41 of 124 PageID #: 41



(“ODA”) program. ODA holders are typically authorized to conduct the types of functions they

would normally seek from the FAA; e.g., design changes in their products.

          155.   Boeing holds ODA certifications which allow it to issue airworthiness certificates,

approve changes to its quality control manual, and approve major repairs and alterations to aircraft

without approval from the FAA.

          156.   In 1993, the Government Accountability Office (“GAO”) reported that Boeing had

self-certified 95% of the Boeing 747-400. In the 1990s, the Department of Transportation

conducted an audit and discovered that Boeing had inspected and certified 95% of the Boeing 777s

itself.

          157.   Before 2004, Boeing technical employees who evaluated airplane safety on behalf

of the FAA were called “Designated Engineering Representatives.” Though paid by Boeing, they

were appointed by the FAA and reported directly to their technical counterparts at the FAA.

          158.   In 2004, everything changed, further empowering Boeing to certify its own

products. The safety engineers, now called “Authorized Representatives” would not only be

appointed by Boeing, but would report to Boeing.

          159.   The MAX 8 was designed, approved, and manufactured while Boeing was the

holder of these ODA certifications. Based on this fact, some or all of the Design Aspects were

likely deemed safe and airworthy by Boeing itself, rather than by the FAA.

          160.   At the time the MAX 8 was designed, certified, and manufactured, there were

simply no meaningful constraints on Boeing’s self-regulation. The FAA had become an absentee

landlord—captured by one of the very companies Congress had charged it to impartially regulate.




                                                 38
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 42 of 124 PageID #: 42



        161.   Unsurprisingly, the Lion Air Crash and Ethiopian Air Crash sparked increased

Congressional scrutiny of the ODA program, which followed years’ worth of watchdog reports

pointing out problems and risks stemming from the program.

        162.   As Senator Richard Blumenthal (D-CT) recently wrote in a letter to the FAA, the

ODA program has “effectively left the fox guarding the henhouse.”

        163.   It is therefore clear why Boeing’s 2017 discovery that it had failed to make the AoA

Disagree Indicator a standard feature—as required by internal specifications—went unnoticed by

the FAA. Boeing chose not to inform regulators of the issue, admitting only recently in a statement

that it unilaterally determined that the lack of redundancy in the AoA was not a safety or

operational issue. Curiously, the statement added that “[s]enior company leadership was not

involved in the review” and “first became aware of the issue in the aftermath of the Lion Air

accident.” 9

               E.     Southwest’s Involvement with the Development, Specification, and
                      Testing of the MAX 8

        164.   Boeing and Southwest worked together to speed the MAX 8’s launch, including by

minimizing simulation and testing of the aircraft. Boeing, for its part, was rushing the MAX 8 to

market to catch Airbus. And Southwest simply wanted to avoid the time and expense of simulator

training and testing. In fact, Boeing promised Southwest millions of dollars in rebates if the

MAX 8 required simulator training for Southwest pilots.

        165.   Early in the process of selling the MAX 8, consistent with the Handshake

Agreement, Boeing promised to give Southwest a substantial rebate for every plane if the MAX 8




        9
             Boeing Statement on AoA Disagree Alert (May 5, 2019), available at
https://boeing.mediaroom.com/news-releases-statements?item=130431&printable


                                                39
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 43 of 124 PageID #: 43



required simulator training. One former MAX 8 worker, Rick Ludtke, said the rebate reported to

him by managers was $1 million per plane.

        166.    When asked about the rebates being given by Boeing, a Southwest spokesperson

said, “We do not discuss publicly the specific details of our contractual agreements,” but added

that “the purchase of an aircraft is a significant investment, and guarantees for various items . . . are

incorporated into every 737 contract.”

        167.    As Boeing’s launch carrier, and consistent with the two Defendants’ Handshake

Agreement and close relationship, Southwest was directly involved in the testing, specification

and development of the 737 MAX 8. Indeed, Southwest placed the first order for the MAX 8 in

2011, long before its development was completed or the planes were certified by the FAA.

        168.    Southwest knew that the development process would be rushed if Boeing was to

hold to its delivery dates. This meant cutting corners on testing and simulation. Indeed, as Rick

Ludtke recounted, there were internal pressures during the MAX 8 certification to avoid any

changes to the design of the plane that might cause the FAA to lean toward a simulator mandate.

This became a significant point of attention for Michael Teal, the 737 MAX Program Manager,

and Keith Leverkuhn, Vice President and General Manager of the 737 MAX program.

        169.    Neither Southwest nor Boeing said anything to the public, regulators, or their

customers about this policy of avoiding simulation and testing. Both companies, including

Southwest, knew about Boeing’s overly ambitious delivery timetable, and Southwest—having

helped launch several Boeing 737 aircraft over decades—was used to far more extensive pilot

training and simulation for a new model 737. Southwest, however, said nothing to anyone about

Boeing’s avoidance of simulation and testing regulations for the MAX 8.




                                                   40
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 44 of 124 PageID #: 44



       170.    Indeed, Southwest employees frequently liaised with Boeing to tailor the new

aircraft to the airline’s needs. Moreover, there is a revolving door of employees who work at

Boeing and Southwest, particularly in the engineering departments of the companies. Both

companies knew each other’s development procedures well, particularly given that Southwest was

the launch carrier for several other Boeing aircraft—and both companies knew that development

of the MAX 8 was unique in its reckless rush to market, inattention to design details, lack of

simulation, and lack of testing. Still, Southwest never publicly sounded the alarm that this version

of the 737 would be rushed to market and would be designed to avoid mandated testing and

simulation, nor did either company disclose that a rebate would be predicated on avoiding

simulation, testing, and training.

       171.    Thus, when Boeing and Southwest released a marketing video in October 2016

boasting that the two companies were putting the MAX Series “through its paces,” they omitted

any mention of Boeing’s policy of avoiding simulation and testing. Both companies were clear in

their marketing that the new aircraft was “taken to several of the airports in Southwests [sic] system

to simulate the kind of real-life conditions the airplane will encounter on any given day.” Omitted

from that statement was any mention that vital simulation, including of failure modes in the then-

undisclosed MCAS, was avoided and never performed. Although the stated goal of the joint

testing was to ensure that there would be “no surprises” and “no secrets,” the true extent of the

simulation and testing performed on the MAX 8 was deliberately and carefully hidden, as was the

fact that Southwest’s pilots would not even be told about the existence of the MCAS.

       172.    It is also clear from their own contractual agreements that both Southwest and

Boeing extensively coordinated during the development, specification and delivery of the MAX 8.

The purchase agreements for aircraft between Boeing and its customers are long and complex and




                                                 41
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 45 of 124 PageID #: 45



allow for no surprises or secrets between them. Boeing’s contracts for the MAX 8 called for base

prices with adjustments for options tailored to the purchaser, and upon delivery, the purchaser

would be entitled to a detailed inspection and to perform a battery of tests. Southwest was entitled

to all of that and more, including rebates.

       173.    On August 29, 2017, Southwest took delivery of its first MAX 8—the first North

American carrier to do so. In total, at launch, Southwest was scheduled to take delivery of 170

MAX 8 aircraft.

       174.    When it took delivery beginning in August, Southwest inspected the MAX 8s it had

purchased pursuant to its contracts with Boeing. Southwest, among other things, examined the

optional and standard featured installed on the aircraft and performed tests. Any non-compliance

with detailed specifications in part provided by Southwest and would have resulted in an iterative

process by which Boeing would attempt to resolve any issues and Southwest would again inspect

and test the airplane.

       175.    The aircraft purchase agreement between Southwest and Boeing contained detailed

provisions concerning features and items to be installed on the airplanes to be delivered to

Southwest. Indeed, redacted versions of the agreements for the MAX 8 between Southwest and

Boeing filed electronically with the SEC contain multiple articles, tables, and exhibits covering

aircraft specifications, many of which were negotiated for by Southwest.

       176.    One exhibit to the agreement contained specific optional features to be installed on

the aircraft along with the relevant prices. This was a detailed list, covering systems from digital

flight recorders to lavatories. The list includes items for the pilot’s cockpit, including the heads-

up display, and safety features, such as a ground proximity warning system. Every single feature—

optional and standard—on the aircraft would have been inspected and tested by Southwest and




                                                 42
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 46 of 124 PageID #: 46



every feature would have been subject to negotiations and detailed specification. Southwest knew

about everything installed in the airplane—and it was entitled to check, inspect and test everything.

        177.   On October 1, 2017, Southwest became “the first airline in North America to offer

scheduled service utilizing the Boeing 737 MAX 8 aircraft.” That day, Southwest Chairman and

CEO Gary Kelly said that “[t]he MAX 8 is the future of the Southwest fleet.”

        178.   Kelly also said at launch that the MAX 8 was the best narrow-body plane in the

world and affectionately called it a “great airplane.”

        III.   The Crash of Lion Air Flight 610

               A.      The Crew Struggles for Eleven Minutes with the MCAS Before All
                       Aboard Perish

        179.   Lion Air Flight JT610, a MAX 8, took off from Soekarno-Hatta International

Airport in Jakarta, Indonesia at 6:20 a.m. local time.

        180.   Shortly after takeoff, the aircraft’s stall warning system activated. The aircraft’s

control stick began to shake, warning the pilot that an aerodynamic stall was imminent. Moments

later, the airplane’s nose was suddenly and repeatedly pushed downward to the ground by the

MCAS.

        181.   The airplane’s left AoA Sensor had failed and was sending erroneous data to the

airplane’s Flight Control Computer, causing the stall warning system to trigger.

        182.   Because the flight crew did not know about the MCAS—let alone that to disengage

the system would require disabling the aircraft’s electric trim entirely—the flight crew attempted

to manually trim the aircraft in order to stabilize the aircraft, not realizing that the MCAS had taken

over.

        183.   Their response to the MCAS was doomed from the beginning. The system would

disable for several seconds, then re-activate, again pushing the airplane’s nose down towards the



                                                  43
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 47 of 124 PageID #: 47



ground. About eleven minutes after takeoff, the crew’s struggle with the MCAS was over. JT610

plunged into the Java Sea. Like a tale from some science fiction dystopia, a computer system the

crew knew nothing about had taken control of the airplane and crashed it.

       184.     The investigation of the Lion Air Crash confirmed that the left AoA Sensor, which

was the sole sensor feeding the in-flight computer information, had malfunctioned. The flight

recorder confirmed that the crew had struggled against the MCAS, which had repeatedly pushed

the nose of the aircraft down. The crash was not an aberration but the perfectly predictable result

of the MAX 8’s built-in design flaws. Indeed, the MCAS did exactly what it was programmed to

do—accept a single sensor’s input as 100% accurate and ignore any and all input from the pilots,

until the sensor ceased malfunctioning or the plane crashed.

               B.      Boeing’s Response to Lion Air Crash

       185.    The very reason the MCAS was installed was because manual pilot control was

found during test flights of the MAX 8 to be difficult at slow speeds, which would lead to an

aerodynamic stall. Thus, if manual control was viable, the MCAS would have never been installed

to begin with. Yet that is precisely the procedure Boeing suggested after the accident in its service

bulletin, dated November 6, 2018:

               In the event of erroneous AoA data, the pitch trim system can trim
               the stabilizer nose down in increments lasting up to 10 seconds. The
               nose down stabilizer trim movement can be stopped and reversed
               with the use of the electric stabilizer trim switches but may restart 5
               seconds after the electric stabilizer trim switches are released.
               Repetitive cycles of uncommanded nose down stabilizer trim
               switches are released. Repetitive cycles of uncommanded nose
               down stabilizer continue to occur unless the stabilizer trim system is
               deactivated through use of both STAB TRIM CUTOUT switches in
               accordance with the existing procedures in the Runaway Stabilizer
               NNC. It is possible for the stabilizer to reach the nose down limit
               unless the system inputs are counteracted completely by pilot trim
               inputs and both STAB TRIM CUTOUT switches are moved to
               CUTOUT.



                                                 44
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 48 of 124 PageID #: 48



       186.    On November 7, 2018, the FAA issued an emergency airworthiness directive to

address the Lion Air Crash (the airworthiness directive referred to as the “AD”). The AD stated

that the cause of the accident was erroneous sensor input from the aircraft’s AoA Sensor but made

no express reference to Boeing’s MCAS:

               This emergency AD was prompted by analysis performed by the
               manufacturer showing that if an erroneously high single angle of
               attack (AoA) sensor input is received by the flight control system,
               there is a potential for repeated nose-down trim commands for the
               horizontal stabilizer. This condition, if not addressed, could cause
               the flight crew to have difficulty controlling the airplane, and lead
               to excessive nose-down attitude, significant altitude loss, and
               possible impact with terrain.

       187.    There was no mention in the AD of Boeing’s fatally flawed design, nor was there

any mention of the fact that Boeing’s MCAS software was the cause of the repeated nose-down

commands to the aircraft.

       188.    The AD, however, acknowledged that the condition described could occur in other

similar products:

               We are issuing this AD because we evaluated all the relevant
               information and determined the unsafe condition described
               previously is likely to exist or develop in other products of the same
               type design.

       189.    The FAA’s solution was to require an amendment to the operating procedures of

flight crew on MAX 8 aircraft:

               This AD requires revising certificate limitations and operating
               procedures of the airplane flight manual (AFM) to provide the flight
               crew with the runaway horizontal stabilizer trim procedures to
               follow under certain conditions.

       190.    Boeing did nothing to correct the FAA’s statements that the flaw was caused by a

“runaway horizontal stabilizer” rather than a fatally flawed design that would require the

grounding of the MAX 8 until the MCAS was wholly redesigned.



                                                45
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 49 of 124 PageID #: 49



       191.    Moreover, Boeing said nothing about the fact that it had discovered months earlier

that the AoA Disagree feature on the MAX 8 had not been activated as a standard feature, as

required by its own specifications.

       192.    On November 14, 2018, Boeing CEO Dennis Muilenberg appeared on the Fox

Business Channel to tout the safety of the MAX 8. He stated:

               The bottom line here is the 737 MAX is safe and safety is a core
               value for us at Boeing and it always has been and we ensure that our
               airplanes are safe. In fact, this airplane went through thousands of
               hours of tests and evaluation, certification, working with the pilots,
               and we’ve been very transparent on providing information and
               being fully cooperative on the investigative activity. . . . As the
               Indonesian authorities have pointed out, initially, there were some
               indications of an inaccurate angle of attack signal that was being
               sent to the airplane and of course our airplane has the ability to
               handle that with procedures in place and we’ve already issued a
               couple of additional bulletins to our operators and pilots around the
               world that point them back to existing flight procedures to handle
               that kind of condition.

       193.    These statements were false. In fact, at the time of the Lion Air Crash, pilots were

not told about the existence of the MCAS, let alone that the airplane was designed to pitch the nose

of the airple down if a too-high AoA was purportedly detected. Nor were pilots told that unless

they disengaged electric trim system, the MCAS would re-activate within seconds and

countermand pilot inputs. Neither pilots nor airlines were told that the AoA Disagree Indicator

was erroneously made an option when the aircraft specifications called for it to be standard. And

Muilenberg echoed Boeing’s false statement that existing procedures were in place that would

safeguard against the MCAS’s defective design.




                                                46
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 50 of 124 PageID #: 50



       194.   Muilenberg continued to make false and misleading statements during the same

interview, repeating the same false language that existing procedures covered a potential AoA

Sensor and MCAS error:

              Again, we ensure that we provide all of the information that is
              needed to safely fly our airplanes and this comes out of thousands
              of hours of testing and evaluating and simulating and providing
              the information our pilots need to operate our airplanes safely.
              And we’ll continue to do that. As part of the process, we’ve already
              issued a couple of bulletins to pilots and operators that point them
              back to existing flight procedures to handle this kind of situation.
              We’re going to continue to fully cooperate with the investigation.
              It’s very important here—the bottom line here is that the 737 MAX
              is a very safe airplane and we’re very confident in that.

       195.   Muilenberg’s statements were false for the additional reason that Boeing had never

simulated the sort of MCAS failure that would occur if an AoA Sensor malfunctioned. Muilenberg

and Boeing knew all of this, but, desperate to tout the safety of the MAX 8, he continued to make

misleading statements about the Lion Air Crash.

       196.   When asked squarely whether Boeing had added a new system to the aircraft that

had not been disclosed to the pilots, Muilenberg again responded with false and misleading

statements:

              Q. But was there a new system that wasn’t disclosed to the pilots?

              A. No. There are new systems on the airplane that are designed to
              take advantage of the capabilities of the airplane and provide control
              capability in high angle of attack conditions and those systems
              operate properly and again in certain failure modes if there is an
              inaccurate angle of attack sensor feeding information to the airplane
              there is a procedure to handle that. . . . The airplane is safe. We
              know how to fly it safely. And we’re very confident in that.

       197.   Muilenberg not only falsely denied that the system had not been disclosed to pilots,

but again repeated the lies that the MCAS operated properly, that procedures at the time of the

crash existed to handle an MCAS failure, and that the airplane was safe.



                                               47
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 51 of 124 PageID #: 51



       198.    Muilenberg also stated that an existing procedure was part of the Boeing MAX 8’s

training manual:

               Q. Was that information in terms of what to do should something
               change, was that information available to the pilots? Did they know
               how to operate it? Should the nose be in a different position?

               A. Yeah, in fact that’s part of the training manual. It’s an existing
               procedure. So the bulletin we put out again last weekend, over the
               weekend, pointed to that existing flight procedure.

       199.    Muilenberg’s statement was again false.         Pilots were not notified about the

existence of the MCAS, let alone trained to handle its failure due to a malfunctioning AoA Sensor.

In fact, the Southwest Airlines Pilots Association (“SAPA”) stated clearly that the system was not

in the aircraft’s manuals before the Lion Air Crash.

               C.     Southwest Makes False Statements Nearly Identical to Boeing’s and
                      Quietly Installs AoA Indicators, Pretending They Were Always There

       200.    For Southwest, the Lion Air Crash—a disaster that happened on the other side of

the world—threatened its operations in a very immediate way. The Lion Air Crash came after the

mid-air explosion of a Southwest airplane on April 17, 2018, which horrifically resulted in the

death of a Southwest passenger who had been partially sucked out of a passenger window. After

that incident, Southwest had attempted to signal to the market that Boeing’s airplanes were safe

by strategically placing an order for billions of dollars of MAX Series aircraft weeks after the

accident. The multibillion-dollar order for MAX 8, Southwest hoped, would quell fears that

Boeing’s aging aircraft were dangerous, but now the MAX 8 became a new reason for concern.

       201.    Southwest had bet its business on the Boeing 737 and on the MAX 8 specifically.

Indeed, Southwest’s 2018 10K filing with the SEC boasted about the company’s investment the

MAX 8s and the aircraft’s purported promise:

               The Company focuses on reducing fuel consumption and improving
               fuel efficiency through fleet modernization and other fuel initiatives.


                                                 48
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 52 of 124 PageID #: 52



                For example, the Company previously retired all Boeing 737-300
                aircraft from its fleet and has begun scheduled service with the
                Boeing 737 MAX 8 aircraft. The Boeing 737 MAX 8 is expected
                to continue to significantly reduce fuel use and CO2 emissions, as
                compared with the Company’s other aircraft. The Company added
                18 Boeing 737 MAX 8 aircraft to its fleet in 2018 and ended 2018
                with 31 Boeing 737 MAX 8 aircraft in its fleet. In 2019, the
                Company expects to continue its fleet modernization initiative
                through the scheduled delivery of an additional 37 Boeing 737 MAX
                8 aircraft and the Company’s initial delivery of seven Boeing 737
                MAX 7 aircraft.

        202.    With its entire modernization effort hinged on the transition to the MAX 8 aircraft,

Southwest needed to convince the public and its customers that the aircraft was safe. Doing so

would preserve the Handshake Agreement and special relationship with Boeing, the value of its

existing MAX 8 aircraft, and the value of its massive order for additional MAX 8 aircraft.

Southwest—the airline with “nothing to hide”—and Boeing would have to work together to

conceal the true defect with the MAX 8 aircraft, namely, dangerously designed flight software and

deeply flawed systems.

        203.    On November 12, 2018, the Seattle Times reported that Southwest’s pilots were

not informed during training about the MCAS aboard the MAX 8. John Weaks, president of

SAPA, expressed dismay at the failure to tell pilots about the MCAS:

                We do not like the fact that a new system was put on the aircraft and
                wasn’t disclosed to anyone or put in the manuals. . . . Is there
                anything else on the MAX Boeing has not told the operators? . . .
                If there is, we need to be informed.

        204.    Indeed, neither Southwest nor Boeing had told the pilots flying the planes that a

computer-controlled system could potentially issue erroneous commands to the aircraft and that

the only way to turn it off was to disable the aircraft’s electric trim capabilities.

        205.    The pilots had not been informed during training about the system, according to

pilot representatives of Southwest. According to Weaks, pilots “were kept in the dark.”



                                                  49
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 53 of 124 PageID #: 53



         206.   At the end of November, Southwest informed pilots of the MAX 8’s MCAS and

stated that it had put in place procedures for pilots to follow in response to the FAA’s airworthiness

directive. However, Southwest misleadingly implied that it had maintained such procedures all

along:

                Southwest has thoroughly reviewed the guidance issued by Boeing
                earlier today, and our existing 737 MAX 8 operating procedures
                address the scenarios described in the bulletin . . . . To underscore
                our commitment to safety, Southwest is taking steps to highlight the
                existing procedures to the over 9,500 pilots that operate our 737
                MAX 8 fleet.

         207.   Southwest’s statement was deceptive—and strikingly similar to the false statements

made by Boeing’s CEO at the about the same time. The airline’s own pilots had been recently

told for the first time that the MCAS existed. It therefore could not have been the case that

Southwest’s “existing” operating procedures at the time of the bulletin reflected the scenarios

addressed in the then-recently released bulletin. Moreover, Southwest’s false statement was eerily

similar to Boeing’s with respect to its falsities. The inference is unmistakable: both companies

had coordinated on talking points designed to give the public and Southwest customers the false

impression that procedures had already been in place at the time of the Lion Air Crash to prevent

a crash of that type in Southwest MAX 8s. Both companies offered similar falsehoods that

wrongly implied that the Lion Air Crash had more to do with Lion Air than any problem with the

MAX 8.

         208.   It is clear that Southwest’s nearly identical statement was false, and that Southwest

knew it. Southwest’s then-existing flight procedures and manuals did not contemplate that pilots

would have to struggle with the MCAS, and that the only way to disable the system was to disable

electric trim control entirely.




                                                 50
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 54 of 124 PageID #: 54



        209.      Southwest also made false statements in the press, stating that it had not received

any reports from pilots of issues concerning the AoA Sensors. Southwest, however, knew about

frequent malfunctions in the same or similar sensors in other aircraft, and the workings of those

sensors were not materially different than those on the MAX 8. If the sole sensor feeding

information to the MCAS failed, the MCAS would begin its repeated and relentless attempt to

push the aircraft’s nose down, completely ignoring all directions and inputs from the pilots to lift

the nose.

        210.      After the Lion Air Crash, Southwest had also discovered that an important safety

feature had not been installed on its airplanes. Specifically, Boeing had not activated the AoA

Disagree Indicator that would show pilots that the AoA Sensors on each side of the aircraft

disagreed with each other. Southwest made no mention of this until after a subsequent crash

resulted in the grounding of the aircraft.

        211.      In fact, Southwest covered up the error, sweeping the problem under the rug by

claiming that it had installed new features that would prevent a repeat of the Lion Air Crash. On

November 29, 2018, a Southwest spokesperson told the press the following:

                  Currently, the MAX and NG have an AoA disagree light that
                  provides an alert of erroneous AoA data. . . . The AoA indicator
                  will provide a valuable supplemental cross-check in the event there
                  is an erroneous AoA signal present.

        212.      This statement was false and misleading. It omitted entirely that Boeing had failed

to activate the feature on the aircraft—as it should have to begin with—but instead Southwest

implied that its MAX 8 aircraft had the feature all along. The statement also falsely implied that

the activation of the AoA Disagree Indicator would cure the problems with the MAX 8, when in

fact the MAX 8 still suffered from a defective design that would require grounding and extensive

testing to fix.



                                                  51
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 55 of 124 PageID #: 55



       213.    Southwest’s false statements were coordinated with and closely echoed Boeing’s

party line, implying that procedures and features were already in place at Southwest at the time of

the Lion Air Crash that could prevent or compensate for a failure of the AoA Sensors and an

MCAS malfunction.

       214.    Southwest knew that, at this stage, a permanent fix would require grounding the

MAX 8, causing its airline operations to be severely reduced and strained. It also knew that if the

reputation of the MAX 8 suffered, demand for Southwest airline tickets would fall, and the value

of Southwest’s fleet would decrease.

       215.    Southwest and Boeing therefore echoed the same false narrative: (a) that the

MAX 8 was safe; (b) that the then-existing flight procedures and documentation covered the

malfunction that caused the Lion Air Crash; and (c) that the addition of the AoA Disagree Indicator

in the aircraft would prevent future problems with the MCAS. All of this was false. To fix the

MCAS would require grounding the MAX 8 for a lengthy period of time until the MCAS was

entirely redesigned to address its many flaws, but that was a fix that neither company was willing

to implement—despite the passenger lives that were at stake.

               D.      Pilots Demand Answers

       216.    On November 27, 2018, in the wake of the Lion Air Crash, the American Airlines

pilots union (the Allied Pilots Association) met with representatives from Boeing at the union’s

headquarters. In that meeting, the pilots demanded answers about the MAX 8’s safety: Why were

these planes still in the air? Why was this not being treated like an emergency?

       217.    Boeing’s response alarmed the pilots. Despite clear evidence, Boeing acted as if

everything was fine.

       218.    Dissatisfied with Boeing’s response and concerned that Boeing was not treating the

situation like the emergency it was, the pilots filed a Freedom of Information Act Request with the


                                                52
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 56 of 124 PageID #: 56



FAA for documents related to the MCAS and correspondence between the FAA and American

Airlines about updating the MAX 8’s flight manual.

        219.   In the meeting, an unidentified Boeing representative responded to the pilots’

concerns by saying, “I don’t know that understanding this system [the MCAS] would have changed

the outcome [of the crash] . . . . In a million miles, you’re going to maybe fly this airplane, maybe

once you’re going to see this ever.” Boeing’s words were hauntingly specious, as events would

show.

        IV.    Disaster Strikes Again: The Crash of Ethiopian Airlines Flight 302

               A.      The Accident

        220.   On March 10, 2019, Ethiopian Airlines Flight 302 took off from Addis Abba,

Ethiopia, headed for Nairobi, Kenya. One minute after takeoff, the pilot calmly indicated that he

was having problems controlling the aircraft. After three minutes, the pilot’s calm demeanor had

vanished as he requested an emergency landing at Addis Abba.

        221.   The plane accelerated erratically, oscillating up and down. The pilot was engaged

in a struggle with the MCAS for his life and the life of his passengers. All communications with

Flight 302 abruptly stopped. The pilot had lost the struggle with the plane’s MCAS. The defective

flight control system had crashed the aircraft into the ground, killing all 157 people on board.

        222.   The MCAS had pitched the nose of the aircraft down when the aircraft was just 450

feet above the ground, giving the pilot no leeway to recover from the malfunction. Indeed, at 450

feet, there was no time to execute the onerous procedures Boeing had claimed could overcome an

error in flight. There was no time to manually override the MCAS by shutting off all electric

trimming, and at stall speeds, manual control would have likely been ineffective anyway. A

computer program had taken over the control of the flight, barring any input from the pilot. While




                                                 53
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 57 of 124 PageID #: 57



the pilot struggled helplessly against the MCAS, the computer program insisted on driving the

plane into the ground.

       223.    Accident investigators quickly confirmed that the defective MCAS had caused the

accident.

               B.        The Immediate Aftermath and Southwest’s False Assurances of
                         Safety

       224.    On March 10, 2019, the evening of the Ethiopian Airlines Crash, Bloomberg

reported that travelers throughout the world had taken to social media to express dismay that

MAX 8 flights were continuing and their fear of flying on the aircraft. Southwest customers

frantically attempted to change flights and airlines to avoid the MAX 8.

       225.    Although some airlines allow passengers to see the airplane type as they book their

travel online, these features can be difficult to find or hidden, and many passengers—particularly

before the Ethiopian Airlines Crash—make decisions based on other factors, such as airport

location, flight time, or extra fees associated with certain add-ons.

       226.    In any event, airlines routinely reserve the right to switch airplanes, reschedule or

cancel a flight, change the itinerary, or make other alterations to the flight between the time of

purchase and the actual flight. In other words, passengers are not entitled to select their aircraft.

       227.    The next day, on March 11, 2019, the FAA released the following statement:

               An FAA team is on-site with the NTSB in its investigation of
               Ethiopian Airlines Flight 302. We are collecting data and keeping
               in contact with international civil aviation authorities as information
               becomes available. Today, the FAA will issue a Continued
               Airworthiness Notification to the International Community
               (CANIC) for Boeing 737 MAX operators. The FAA continuously
               assesses and oversees the safety performance of U.S. commercial
               aircraft. If we identify an issue that affects safety, the FAA will take
               immediate and appropriate action.




                                                 54
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 58 of 124 PageID #: 58



       228.   Noticeably absent was any indication that the FAA was grounding the MAX 8

aircraft. The comments to the FAA’s tweeted statements were incredulous that the FAA, Boeing,

and Southwest had not grounded the aircraft in response to the accident:




                                               55
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 59 of 124 PageID #: 59




      229.   On the same day, Southwest issued a statement on Twitter doubling down on its

support of the MAX 8:

             We remain confident in the Safety of our fleet of more than 750
             Boeing aircraft and currently have a fleet of 34 Boeing 737 MAX 8
             aircraft on property. – Nicole.




                                            56
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 60 of 124 PageID #: 60



       230.    Southwest’s statement was reckless and false. The company did not have a good

faith basis at the time for having confidence in the safety of the MAX 8 and in fact was aware of

facts that seriously undermined its confidence in the airplane.

       231.    The posts on Southwest’s Twitter account continued, echoing the identical false

statements, but with different, first-name-only “signatures”:




       232.    These statements were false. Southwest knew that the two strikingly similar

accidents were caused by the same MCAS malfunction and that the root cause of the problem did

not arise because of faulty AoA Sensors or the failure to follow in-flight procedures. It was clear

to Southwest well before even the Lion Air Crash that the MAX 8 needed to be grounded and the


                                                57
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 61 of 124 PageID #: 61



MCAS redesigned. The company was well aware of numerous facts that seriously undermined its

confidence in the airplane.

        233.   Southwest customers expressed disbelief and desperately sought to avoid MAX 8

aircraft:




        234.   Southwest continued to take to Twitter to assure its customers that its planes were

safe when it had no basis to make any such a claim:




                                               58
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 62 of 124 PageID #: 62



       235.   Again and again, Southwest expressed “confidence” in the safety of its MAX 8

aircraft—confidence that it did not have and should not have had. After two strikingly similar

accidents, customers were not buying it, and Southwest would do nothing to accommodate those

customers too terrified to board a Southwest flight given the risk that they would end up on a

MAX 8:




       236.   Public confidence in Southwest and the Boeing MAX Series had shattered. A poll

taken several months later found that 70% of Americans still had some hesitation in booking a

flight on a MAX Series aircraft and that 41% of Americans would only choose to fly on a MAX

Series aircraft after six months of safe operation. With the knowledge of the MAX 8’s deep flaws,

Americans placed little to no value on a flight aboard a MAX 8 airplane.




                                               59
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 63 of 124 PageID #: 63



       237.   At the same time, Boeing issued statements of its own emphasizing the “safety” of

the MAX Series and the “confidence” that Boeing had in the aircraft:




       238.   These statements were false. Profits—not safety—were Boeing’s number one

priority. Boeing was only concerned about safety issues to the extent that they impacted the

company’s profits. In addition, Boeing did not and should not have had full confidence in the

safety of the MAX 8. Boeing was aware of numerous facts that seriously undermined its

confidence in the airplane. Further, Boeing in fact did have a basis—indeed many bases—to issue

new guidance to airlines and pilots regarding the MAX 8, as Boeing understood that the plane’s

design was defective.

       239.   Moreover, both Southwest and Boeing again used virtually identical words in their

attempt to calm the markets and signal safety to customers—demonstrating the careful

coordination of the two companies’ false messaging.




                                              60
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 64 of 124 PageID #: 64



        240.   From March 10 through the morning of March 13, the FAA continued to refuse to

ground the aircraft. The Trump administration, despite bipartisan calls to ground the planes, also

refused. The uproar continued.

        241.   In a statement on March 12, 2019, the FAA stated that it would not ground the

aircraft:

               The FAA continues to review extensively all available data and
               aggregate safety performance from operators and pilots of the
               Boeing 737 MAX. Thus far, our review shows no systemic
               performance issues and provides no basis to order grounding the
               aircraft. Nor have other civil aviation authorities provided data to
               us that would warrant action. In the course of our urgent review of
               data on the Ethiopian Airlines Flight 302 crash, if any issues
               affecting the continued airworthiness of the aircraft are identified,
               the FAA will take immediate and appropriate action.

        242.   The FAA was alone in its lack of caution, as the significance of the problem with

the MAX 8 was obvious to the rest of the world. The FAA maintained this position despite

recognition that a complete overhaul of the MCAS was required.

        243.   On the morning of March 13, 2019, Ray Lahood, the former U.S. Transportation

Secretary, vocally questioned the government’s stance on the MAX 8: “Those planes should be

pulled down and inspected. The flying public is owed that.”

        244.   By March 13, airlines and regulators in Europe had grounded the 737 MAX 8,

pending an investigation. India, Hong Kong, China, New Zealand, and the United Arab Emirates

had completely grounded MAX 8 flights. In the U.S., however, flights continued, to the horror of

airline customers, including Southwest customers throughout the country. 10




        10
           Although other countries had grounded the MAX 8, Southwest only provides domestic
flights and Southwest had the largest MAX 8 fleet in the country. Rather than take the cautious
approach and ground the planes, Southwest continued flying the MAX 8.


                                                61
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 65 of 124 PageID #: 65



           245.   In response to widespread panic over the prospect of flying on a MAX 8, flight-

booking aggregator Kayak developed a software tool to allow its customers to avoid the aircraft.

Kayak’s CTO, Girgos Zacharia, stated the following in a statement to the press:

                  We’ve recently received feedback to make KAYAK’s filters more
                  granular in order to exclude particular aircraft models from search
                  queries. . . . We are releasing that enhancement globally later this
                  week and are committed to providing our customers with all the
                  information they need to travel with confidence.

           246.   USA Today reported that by March 13, 2019, American Airlines and Southwest

were the only airlines to continue flying MAX 8 aircraft after the Ethiopian Airlines Crash:

                  American Airlines and Southwest are now the world’s only carriers
                  flying the 737 MAX 8 version that was involved in two recent
                  crashes. The U.S. was the sole nation flying Boeing 737 MAX 8
                  planes on Wednesday as the aircraft-manufacturing giant and the
                  Federal Aviation Administration steadfastly defended the safety of
                  the hot-selling jetliners.

           247.   With profits per passenger averaging $19.65 and profit margins averaging 9%,

grounding even a single plane is an expensive proposition for any airline.

           248.   Nevertheless, in the wake of the Ethiopian Airlines Crash, nearly every United

States carrier grounded the MAX Series, clearly determining that the risk outweighed the lost

profits.

           249.   Southwest and Boeing, in coordination with each other, nonetheless recklessly and

falsely stated that they remained “confident” in the “safety” of the MAX 8.

                  C.     The FAA Finally Grounds the 737 MAX 8

           250.   After speaking with Boeing CEO Dennis Muilenburg on March 12, 2019, the

Trump administration continued to insist that the MAX 8 was safe and refused to order the

grounding of the aircraft.




                                                  62
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 66 of 124 PageID #: 66



       251.    Within a day, the White House, in response to immense bipartisan and international

pressure, 11 reversed course and ordered the grounding of MAX 8 and 9 aircraft.

       252.    On March 13, 2019, the FAA issued its Emergency Order of Prohibition grounding

the MAX Series in the United States:

               On March 13, 2019, the investigation of the [Ethiopian Airlines
               Crash] developed new information from the wreckage concerning
               the aircraft’s configuration just after takeoff that, taken together with
               newly refined data from satellite-based tracking of the aircraft’s
               flight path, indicates some similarities between the [Ethiopian
               Airlines Crash] and [the Lion Air Crash] that warrant further
               investigation of the possibility of a shared cause for the two
               incidents that needs to be better understood and addressed.
               Accordingly, the Acting Administrator is ordering all Boeing 737
               MAX airplanes to be grounded pending further investigation.

       253.    The result for Southwest was devastating, with thousands of cancellations directly

attributable to the 737 MAX grounding.

       V.     Southwest Admits that Boeing Had Failed to Install AoA Indicator Features
              Prior to the Lion Air Crash

       254.    On April 28, 2019, Southwest—the airline that proclaims it has “nothing to hide”—

made a stunning statement. Southwest had in fact been hiding something very important.

       255.    Southwest admitted that the AoA Disagree Indicator had not been enabled on its

MAX 8 aircraft prior to the Lion Air Crash in October 2018:

               Upon delivery (prior to the Lion Air event), the AoA Disagree lights
               were depicted to us by Boeing as operable on all MAX aircraft,
               regardless of the selection of optional AoA Indicators on the
               Primary Flight Display (PFD). The manual documentation
               presented by Boeing at Southwest’s MAX entry into service
               indicated the AoA Disagree Light functioned on the aircraft, like the
               Lights on our NG series. After the Lion Air event, Boeing notified
               us that the AoA Disagree Lights were inoperable without the
               optional AoA Indicators on the MAX aircraft. At that time,

       11
         That same day, Canada had banned 737 MAX 8 and 9 flights from taking off or landing
in Canada.


                                                  63
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 67 of 124 PageID #: 67



               Southwest installed the AoA Indicators on the PFD, resulting in the
               activation of the AoA Disagree lights—both items now serve as an
               additional crosscheck on all MAX aircraft.

       256.    The admission by Southwest was astonishing. None of its statements after the Lion

Air Crash ever mentioned that key safety features had not been activated by Boeing. In fact, in

repeated statements, both Southwest and Boeing had suggested that existing procedures and

features were in place at the time of the accident to compensate for a failure of the MCAS.

       257.    Boeing’s statement in April 2019 made clear that Southwest and Boeing had

discovered that the AoA Disagree Indicator, had not been enabled on Southwest’s aircraft. Not

only did both companies say nothing, but they also misled the public about the safety of the MAX

Series aircraft and the existing safety features and procedures on the aircraft.

       258.    Both Southwest and Boeing knew that the root cause of the Lion Air Crash was a

flawed design of the MCAS and that a repair would require grounding the aircraft, but both

companies tried to sweep the problem under the rug. Southwest even misleadingly suggested that

it had installed the AoA Disagree Indicator for the first time after the Lion Air accident as a fix

for the MCAS problem that caused the Lion Air Crash.

       259.    Southwest and Boeing helped each other avoid the grounding of the MAX 8 from

October 2018 until the end of March 2019. From Southwest’s perspective, the companies’ mutual

support for each other would help to: (a) ensure that Southwest continued to sell tickets to

customers and remain profitable; (b) prop up the value of Southwest’s assets and its stock price;

and (c) further enable Southwest’s business model of flying only Boeing 737 jets.

       260.    From Boeing’s perspective, the companies’ mutual support for each other would

help to: (a) ensure that Southwest maintained its massive order for additional 737 aircraft;

(b) persuade other airlines to maintain their orders for MAX Series aircraft; and (c) sustain the

market for the MAX Series and Boeing aircraft in general.


                                                 64
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 68 of 124 PageID #: 68



       261.    For both parties, the companies’ mutual support for each other would: (a) allow

them to continue to try to convince the public that the planes were safe to fly; and (b) continue the

Handshake Agreement and collusive relationship that both parties relied on to sustain their

businesses even at the cost of defrauding regulators and the public.

       VI.     Boeing Admits that the Cost of Fixing the MCAS Was “Immaterial”

       262.    After the Ethiopian Airlines Crash in March 2019 and the subsequent grounding of

the MAX Series aircraft, including the MAX 8, Boeing began work on a permanent fix: a redesign

and testing of the MCAS.

       263.    The system would be redesigned to properly fix the problems with the MCAS:

(1) the redesigned system would now compare data from both AoA Sensors on the aircraft, rather

than rely a single AoA Sensor; (2) the MCAS would be programmed to drop the plane’s nose only

once each time it detected a high angle of attack instead of doing so persistently; (3) the nose-down

movement would be designed to be more easily overcome by the pilots in order to override MCAS

input with sufficient maneuvering ability that the aircraft could still climb; and (4) pilots would

receive more detailed training on the differences between the MAX and earlier generation

Boeing 737s.

       264.    Every single one of these measures could have been taken after the Lion Air Crash,

but Boeing chose not to ground the planes to implement the measures. Southwest, knowing that

the grounding would be devastating to both Southwest and Boeing and their ongoing pricing and

backstopping agreement, told no one that a redesign was needed.




                                                 65
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 69 of 124 PageID #: 69



       265.    Boeing filed its form 10-K with the SEC for the fiscal year ending in the first quarter

of 2019. In a stunning admission, Boeing told its investors that the costs related to redesigning the

MCAS was immaterial:

               We have been developing a software update to the Maneuvering
               Characteristics Augmentation System (MCAS) on the 737 MAX,
               together with an associated pilot training and supplementary
               education program. We continue to work with the GFAA and other
               regulatory agencies worldwide to develop and certify the software
               update and training program. Charges recognized during the first
               quarter of 2019 related to the MCAS software update and related
               pilot training were immaterial.

       266.    Boeing’s statement to its own investors made clear that the reason Boeing never

properly fixed the MCAS was not the cost to fix the system. It was because Boeing could not risk

eroding confidence in its aircraft and potentially grounding the MAX 8 thereby threatening its

relationship with its largest customer, Southwest—the only airline whose entire company is built

around Boeing’s 737. Delaying a fix to the MAX 8 in order to keep Southwest’s planes in the air

was exactly the sort of action the collusive relationship between Boeing and Southwest demanded

of Boeing from 2017 to 2019, and as usual, Boeing acted accordingly.

       267.    Boeing and Southwest put their profits above safety. Fixing the MAX 8 aircraft

the right way would have been an immaterial cost to Boeing. Indeed, Boeing could have made all

the changes it eventually recognized were necessary to the MCAS immediately after the Lion Air

Crash. But it chose not to do so, instead putting thousands of fliers in danger in order to bolster

Southwest’s bottom line (and ultimately, its own).

       268.    Both Boeing and Southwest knew what was required to properly fix the MCAS,

but both companies pretended that the installation of AoA Disagree Indicators—which should

have been installed on MAX 8 aircraft to begin with—would somehow eliminate the risk of crash

associated with an MCAS failure. Moreover, the fact that Ethiopian Air Flight 302 experienced



                                                 66
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 70 of 124 PageID #: 70



MCAS nose-down commands while only 450 feet in the air proved that a manual override

procedure that entirely shutoff electric trim control was not feasible when there was little time—

and insufficient altitude—to react to an MCAS failure.

        VII.     Investigations into the Causes of the Tragedies

        269.     Shortly after it became clear that the same design defect caused the Lion Air Crash

and the Ethiopian Airlines Crash, Boeing became the target of several government-led inquiries

into the MAX Series and its path to certification and flight.

        270.     The first of these investigations is a criminal investigation led by the U.S.

Department of Justice (“DOJ”), aided by the Department of Transportation’s Inspector General

and the Federal Bureau of Investigation (the “DOJ Investigation”).

        271.     The DOJ has sought information from Boeing on safety, certification, and

marketing procedures for the MAX Series aircraft. Investigators are looking into the process by

which Boeing certified the plane as safe, and the data it presented to the FAA about that self-

certification.   The DOJ has also served a subpoena on Southwest in connection with its

investigation.

        272.     The DOJ Investigation is not the only investigation that Boeing faces.          The

Department of Transportation (“DOT”) is in the process of conducting a formal audit of the

certification process for the 737 MAX aircraft. In addition, in response to the two fatal crashes,

the DOT also announced the formation of a Special Committee to review internal FAA procedures

for the certification of new aircraft, including the Boeing 737 MAX.

        273.     In addition to these two investigations, the SEC has opened an inquiry into Boeing’s

737 MAX Disclosures. The SEC is examining whether Boeing was adequately forthcoming to

shareholders about material problems with the plane; shareholders have also filed a civil lawsuit

against Boeing for the same reason.


                                                  67
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 71 of 124 PageID #: 71



       274.    The SEC’s inquiry is based on Boeing’s May 5, 2019 statement that it knew for

more than a year that the AoA Disagree Indicator was not properly functioning. Boeing did not

disclose this flaw with the MAX Series to shareholders, customers, or the FAA until after the

Ethiopian Airlines Crash. Indeed, it omitted this material information from every statement about

the safety of the MAX 8 that it made before the Ethiopian Airlines Crash.

       275.    Boeing also faces Congressional inquiries. The Senate Committee on Commerce,

Science and Transportation and the subcommittee on Aviation and Space have both launched

investigations into the process by which the MAX Series was certified as airworthy. The House

of Representatives has launched its own, concurrent, investigation through the House Aviation

Committee.

       276.    While the scope of the government investigations remains largely confidential, the

investigations have brought to light several concerning aspects of Boeing’s airplane development

that are reflective of the culture of elevating profits over people at the expense of passenger safety

and which may be indicative of criminal fraud within the company:

                   a. First, Boeing outsourced large portions of its software business to Indian

                       companies in exchange for contracts with Air India (India’s state-owned

                       airline) and SpiceJet. Boeing and its subcontractors relied on temporary

                       workers making as little as $9 an hour to develop and test software—often

                       from countries lacking a deep background in aerospace engineering. These

                       coders from Indian software developer HCL Technologies Ltd. were

                       designing to specifications from Boeing but Mark Rabin, a former Boeing

                       software engineer, said that the practice was controversial because “it was

                       far less efficient than Boeing engineers just writing the code . . . it took




                                                 68
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 72 of 124 PageID #: 72



                 many rounds going back and forth because the code was not done

                 correctly.” In January 2017, Boeing received a $22 billion order which

                 included 100 MAX 8s and represented Boeing’s largest order ever from an

                 Indian airline—a market traditionally dominated by Airbus.

              b. Second, the defect in the MCAS itself was not the only software flaws in

                 the MAX Series.       On June 26, 2019, Boeing and federal regulators

                 announced that they had identified a new problem with the MAX Series.

                 This new issue involved software that was separate from the MCAS, but

                 related to an emergency procedure that could be used by pilots to counteract

                 the MCAS in the event of a malfunction. Essentially, due to an overload of

                 information, a certain chip would malfunction in the event of an emergency

                 situation.    This software issue caused pilots to experience delays in

                 executing critical steps to override the MCAS. The FAA has rated this

                 software error as “catastrophic.” The FAA identified the problem during

                 simulator tests after an FAA pilot determined that the procedure took more

                 time than was acceptable to execute.

              c. Third, presumably concerned by what the DOJ Investigation has revealed

                 about the Boeing 737 thus far, the DOJ has expanded its investigation into

                 another airplane—the Boeing 787 Dreamliner. The 787 Dreamliner was

                 introduced in 2007 and billed as Boeing’s most important new plane in a

                 generation.     Following two battery-overheating incidents, the 787

                 Dreamliner was grounded for four months in early 2013.            The DOJ

                 expanded the scope of the investigation due to whistleblower reports from




                                          69
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 73 of 124 PageID #: 73



                      a South Carolina manufacturing plant that the 787 Dreamliner is shoddily

                      and hastily produced. The Seattle Times reported that the allegations

                      relating to the 787 Dreamliner arose out of concerns about “shoddy work

                      and cutting corners at [Boeing’s] South Carolina plant” and said that, while

                      there are differences in the investigations into the MAX Series and the 787

                      Dreamliner, “prosecutors are likely looking into whether broad cultural

                      problems run throughout the company” which “could include pressure to

                      sign off on faulty work to avoid delays in delivering planes to customers.”

       277.    U.S. agencies are not the only ones who have concerns about the safety of the MAX

Series. In early July 2019, the European Union Aviation Safety Agency (“EASA”) sent a list of

five major requirements that Boeing must fix before it will allow the MAX Series to return to

service. The EASA’s list includes the potential difficulty that pilots have in turning the jet’s

manual trim wheel, the unreliability of the AoA Sensors, inadequate training procedures, the

recently discovered additional software issue described above, and the failure of the MCAS to

disengage during certain emergencies.

       278.    Boeing faces extensive civil litigation as well. More than 400 pilots are suing

Boeing, alleging that Boeing conducted an “unprecedented cover-up” of the plane’s “known

design flaws.” The pilots are suing for lost wages during the grounding and future career

uncertainty.

       VIII. Boeing Admits that Its Handling of the Situation Surrounding the AoA
             Disagree Indicator Was a “Mistake”

       279.    On June 16, 2019, Boeing acknowledged at the annual International Paris Air Show

that the company made a “mistake” in how it handled the situation surrounding the warning lights

on the MAX Series.



                                               70
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 74 of 124 PageID #: 74



        280.    Calling the company’s communications with regulators and customers about the

AoA Disagree Indicator “inconsistent,” the CEO conceded that the company “fell short in the

implementation of the AoA disagree alert and [Boeing] clearly should have communicated better

with [its] regulators and the airlines.”

        281.    Kevin McAllister, Boeing’s Executive Vice President, said that “safety is sacred”

at Boeing and that the company was doing everything it could “to get this airplane [the MAX 8]

safely back to service,” acknowledging that without the fixes to the MCAS and the AoA Disagree

Indicator, the MAX 8 could not be safely returned to service.

        282.    Boeing’s communication regarding the AoA Disagree Indicator was not

“inconsistent”—it was false and reckless and put countless lives in danger. Further, it omitted the

larger underlying problem: the MCAS Defect.

        283.    In statements after the Ethiopian Air Crash, Boeing all but admitted that its earlier

statements about the safety of the aircraft between and March 13, 2019, were false. The MAX 8

was unsafe and needed to be grounded in order to protect the lives of the passengers on board.

Rather than acknowledge that fact at the time, Boeing and Southwest in coordination with each

other falsely touted the safety of the airplane and actively misled consumers—often using the same

language.

        284.    Boeing and Southwest’s communication campaign regarding the MAX 8 was not a

“mistake.” The two companies intentionally spread false and misleading safety information in

order to avoid having to ground the MAX 8 and to dodge a potentially devastating crisis of

confidence and financial catastrophe for both companies.




                                                 71
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 75 of 124 PageID #: 75



          285.   The average ticket price for a flight on Southwest in 2018 was $151. More than 70

million people fly Southwest each year; approximately 40 million flew Southwest during the Class

Period.

          286.   Southwest’s net income was $654 million for the fourth quarter 2018 and $387

million for the first quarter 2019.     During the Class Period, Southwest’s net income from

misleading consumers into purchasing tickets that they would not have purchased but for the

misrepresentations made by Southwest and Boeing was $1.032 billion.

          287.   On a Southwest quarterly earnings call on April 25, 2019, Tom Nealon,

Southwest’s CEO acknowledged that passengers were less likely to purchase tickets knowing

about the flaws in the MAX Series: “There’s certainly going to be some people that, I expect, will

probably book away for some period of time.”

          288.   Also on that call, Boeing CEO Muilenburg acknowledged that Boeing has “some

work to do to earn and re-earn the trust of [Boeing’s] customers and the flying public in particular.”

                  INJURY TO AMERICAN AIRLINES TICKETHOLDERS

          289.   Individuals who purchased tickets for air travel on Southwest were not the only

ones adversely injured by Boeing and Southwest’s collusive campaign to prop up the MAX 8.

          290.   American Airlines had twenty-eight MAX 8s in its fleet at the time of the Ethiopian

Airlines Crash. Given the significant number of MAX 8 aircraft in the American Airlines Fleet,

American Airline ticketholders would not have flown on American Airlines if the truth about the

MAX 8 was known. Because Boeing and Southwest conspired to spread false information about

the MAX 8’s safety and suppress information about the MAX 8’s defect, as well as to actively

work to prevent the grounding of the airplane, American Airlines passengers were also misled into

believing that the MAX 8 was safe.




                                                 72
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 76 of 124 PageID #: 76



       291.    It was a foreseeable consequence of Boeing and Southwest’s conspiracy that their

conduct would allow MAX 8s used by American Airlines to continue flying and that American

Airlines customers would purchase tickets that they would not have otherwise purchased. In the

alternative, it was a foreseeable consequence of Defendants’ unlawful conspiracy that prices of

American Airlines tickets would have been inflated.

       292.    Thus, individuals who purchased tickets for travel on American Airlines between

August 29, 2017, and March 13, 2019, suffered general and specific damages, including but not

limited to, the amounts paid for tickets and/or overpaid for tickets, and any interest that would

have accrued on those monies, in an amount to be proven at trial.

       293.    The above described acts by Boeing and Southwest were direct, but-for, and

proximate causes of the injury to purchasers of American Airlines tickets.

                               CLASS ACTION ALLEGATIONS

       294.    The classes’ claims all derive directly from a course of conduct by Boeing and

Southwest. Boeing and Southwest have engaged in uniform and standardized conduct toward the

class. They did not differentiate, in degree of care or candor, in their actions or inactions, or in the

content of their statements or omissions, among individual class members. The objective facts on

these subjects are all the same for all class members. Within each Claim for Relief asserted by the

class, the same legal standards govern. Additionally, many states, and for some claims all states,

share the same legal standards and elements of proof, facilitating the certification of multistate or

nationwide class or classes for some or all claims. Accordingly, Plaintiffs bring this lawsuit as a

class action on their own behalf and on behalf of all other persons similarly situated as members

of the proposed class pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2)




                                                  73
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 77 of 124 PageID #: 77



and/or (c)(4).      This action satisfies the numerosity, commonality, typicality, adequacy,

predominance, and superiority requirements of those provisions.

                       The Nationwide Southwest Airlines Consumer Class

       295.      Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil Procedure on behalf

of themselves and a Nationwide Southwest Airlines Consumer Class defined as follows:

                 All persons in the United States who purchased a ticket for air travel
                 to fly on a Southwest Airlines aircraft from the date Southwest first
                 took delivery of the MAX 8, August 29, 2017, until the date that all
                 737 MAX Series aircraft were grounded by the FAA, March 13,
                 2019, inclusive. 12

       296.      Excluded from the Nationwide Southwest Airlines Consumer Class are the Boeing

and Southwest Defendants, their employees, officers, directors, legal representatives, heirs,

successors, and wholly or partly owned subsidiaries or affiliates of Southwest and Boeing

Defendants; class counsel and their employees; and the judicial officers and their immediate family

members and associated court staff assigned to this case.

                       The Nationwide American Airlines Consumer Class

       297.      Individuals who purchased tickets for air travel on Southwest were not the only

ones adversely affected by Boeing and Southwest’s coordinated campaign to prop up the MAX 8.

American Airlines had twenty-eight MAX 8s in its fleet at the time of the Ethiopian Airlines Crash.

Due to the ubiquitous nature of the statements made by Boeing and Southwest about the safety of




       12
           In the alternative, the Nationwide Southwest Airlines Consumer Class should be defined
to include at a minimum individuals who purchased tickets for air travel to fly on a Southwest
Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date that the 737
MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.


                                                   74
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 78 of 124 PageID #: 78



the MAX 8, American Airlines passengers were also misled into believing that these aircraft were

safe.

        298.     Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil Procedure on behalf

of themselves and a American Airlines Subclass defined as follows:

                 All persons in the United States who purchased a ticket for air travel
                 to fly on an American Airlines aircraft from the date Southwest first
                 took delivery of the MAX 8, August 29, 2017, until the date that all
                 737 MAX Series aircraft were grounded by the FAA, March 13,
                 2019, inclusive. 13

        299.     Excluded from the Nationwide American Airlines Consumer Class are the Boeing

and Southwest Defendants, their employees, officers, directors, legal representatives, heirs,

successors, and wholly or partly owned subsidiaries or affiliates of Southwest and Boeing

Defendants, class counsel and their employees; and the judicial officers and their immediate family

members and associated court staff assigned to this case.

                                       The California Subclass

        300.     Plaintiff Rugg brings this action and seek to certify and maintain it as a class action

under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil Procedure on

behalf of herself and a California Subclass defined as follows:

                 All persons who reside in the State of California who purchased a
                 ticket for air travel to fly on a Southwest Airlines aircraft from the
                 date Southwest first took delivery of the MAX 8, August 29, 2017,
                 until the date that all 737 MAX Series aircraft were grounded by the
                 FAA, March 13, 2019, inclusive. 14

        13
           In the alternative, the Nationwide American Airlines Consumer Class should be defined
to include at a minimum individuals who purchased tickets for air travel to fly on an American
Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date that the 737
MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.
        14
             In the alternative, the California Subclass should be defined to include at a minimum



                                                   75
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 79 of 124 PageID #: 79




        301.    Excluded from the California Subclass are the Boeing and Southwest Defendants,

their employees, officers, directors, legal representatives, heirs, successors, and wholly or partly

owned subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their

employees; and the judicial officers and their immediate family members and associated court staff

assigned to this case.

                                       The Florida Subclass

        302.    Plaintiff Khan brings this action and seek to certify and maintain it as a class action

under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil Procedure on

behalf of himself and a Florida Subclass defined as follows:

                All persons who reside in the State of Florida who purchased a ticket
                for air travel to fly on a Southwest Airlines aircraft from the date
                Southwest first took delivery of the MAX 8, August 29, 2017, until
                the date that all 737 MAX Series aircraft were grounded by the FAA,
                March 13, 2019, inclusive. 15

        303.    Excluded from the Florida Subclass are the Boeing and Southwest Defendants, their

employees, officers, directors, legal representatives, heirs, successors, and wholly or partly owned

subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their employees;

and the judicial officers and their immediate family members and associated court staff assigned

to this case.




individuals who reside in the State of California and who purchased tickets for air travel to fly on
a Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.
        15
           In the alternative, the Florida Subclass should be defined to include at a minimum
individuals who reside in the State of Florida and who purchased tickets for air travel to fly on a
Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.


                                                  76
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 80 of 124 PageID #: 80



                                       The Nevada Subclass

       304.     Plaintiff Beck brings this action and seek to certify and maintain it as a class action

under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil Procedure on

behalf of herself and a Nevada Subclass defined as follows:

                All persons who reside in the State of Nevada who purchased a
                ticket for air travel to fly on a Southwest Airlines aircraft from the
                date Southwest first took delivery of the MAX 8, August 29, 2017,
                until the date that all 737 MAX Series aircraft were grounded by the
                FAA, March 13, 2019, inclusive. 16

       305.     Excluded from the Nevada Subclass are the Boeing and Southwest Defendants,

their employees, officers, directors, legal representatives, heirs, successors, and wholly or partly

owned subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their

employees; and the judicial officers and their immediate family members and associated court staff

assigned to this case.

                                      The New York Subclass

       306.     Plaintiffs Timothy Blakey Jr. & Stephanie Blakey bring this action and seek to

certify and maintain it as a class action under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of

the Federal Rules of Civil Procedure on behalf of themselves and a New York Subclass defined as

follows:

                All persons who reside in the State of New York who purchased a
                ticket for air travel to fly on a Southwest Airlines aircraft from the
                date Southwest first took delivery of the MAX 8, August 29, 2017,
                until the date that all 737 MAX Series aircraft were grounded by the
                FAA, March 13, 2019, inclusive. 17

       16
           In the alternative, the Nevada Subclass should be defined to include at a minimum
individuals who reside in the State of Nevada and who purchased tickets for air travel to fly on a
Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.
       17
            In the alternative, the New York Subclass should be defined to include at a minimum



                                                  77
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 81 of 124 PageID #: 81




        307.    Excluded from the Class are the Boeing and Southwest Defendants, their

employees, officers, directors, legal representatives, heirs, successors, and wholly or partly owned

subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their employees;

and the judicial officers and their immediate family members and associated court staff assigned

to this case.

                                       The Arizona Subclass

        308.    Plaintiffs Thompson and Earl bring this action and seek to certify and maintain it

as a class action under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil

Procedure on behalf of themselves and a Arizona Subclass defined as follows:

                All persons who reside in the State of Arizona who purchased a
                ticket for air travel to fly on a Southwest Airlines aircraft from the
                date Southwest first took delivery of the MAX 8, August 29, 2017,
                until the date that all 737 MAX Series aircraft were grounded by the
                FAA, March 13, 2019, inclusive. 18

        309.    Excluded from the Arizona Subclass are the Boeing and Southwest Defendants,

their employees, officers, directors, legal representatives, heirs, successors, and wholly or partly

owned subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their

employees; and the judicial officers and their immediate family members and associated court staff

assigned to this case.




individuals who reside in the State of New York and who purchased tickets for air travel to fly on
a Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.
        18
           In the alternative, the Arizona Subclass should be defined to include at a minimum
individuals who reside in the State of Arizona and who purchased tickets for air travel to fly on a
Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.


                                                  78
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 82 of 124 PageID #: 82



                                       The Indiana Subclass

        310.    Plaintiffs Cooper, Rogers, and Mortz-Rogers bring this action and seek to certify

and maintain it as a class action under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal

Rules of Civil Procedure on behalf of themselves and an Indiana Subclass defined as follows:

                All persons who reside in the State of Indiana who purchased a ticket
                for air travel to fly on a Southwest Airlines aircraft from the date
                Southwest first took delivery of the MAX 8, August 29, 2017, until
                the date that all 737 MAX Series aircraft were grounded by the FAA,
                March 13, 2019, inclusive. 19

        311.    Excluded from the Indiana Subclass are the Boeing and Southwest Defendants,

their employees, officers, directors, legal representatives, heirs, successors, and wholly or partly

owned subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their

employees; and the judicial officers and their immediate family members and associated court staff

assigned to this case.

                                       The Georgia Subclass

        312.    Plaintiff Goggins brings this action and seek to certify and maintain it as a class

action under Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil

Procedure on behalf of herself and a Georgia Subclass defined as follows:

                All persons who reside in the State of Georgia who purchased a
                ticket for air travel to fly on a Southwest Airlines aircraft from the
                date Southwest first took delivery of the MAX 8, August 29, 2017,
                until the date that all 737 MAX Series aircraft were grounded by the
                FAA, March 13, 2019, inclusive. 20

        19
           In the alternative, the Indiana Subclass should be defined to include at a minimum
individuals who reside in the State of Indiana and who purchased tickets for air travel to fly on a
Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.
        20
           In the alternative, the Georgia Subclass should be defined to include at a minimum
individuals who reside in the State of Georgia and who purchased tickets for air travel to fly on a
Southwest Airlines aircraft from the date of the Lion Air Crash, October 29, 2018, until the date
that the 737 MAX Series aircraft were grounded by the FAA, March 13, 2019, inclusive.


                                                  79
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 83 of 124 PageID #: 83




        313.    Excluded from the Class are the Boeing and Southwest Defendants, their

employees, officers, directors, legal representatives, heirs, successors, and wholly or partly owned

subsidiaries or affiliates of Southwest and Boeing Defendants; class counsel and their employees;

and the judicial officers and their immediate family members and associated court staff assigned

to this case.

                                Numerosity and Ascertainability

        314.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). There are

hundreds of thousands of purchasers of Southwest and American Airlines tickets nationwide, and

thousands in each of the States. Individual joinder of all Class members is impracticable.

        315.    The Class is ascertainable because its members can be readily identified using

registration records, sales records, production records, and other information kept by Defendants

Boeing and Southwest or third parties in the usual course of business and within their control.

Plaintiffs anticipate providing appropriate notice to the certified Class, in compliance with Fed. R.

Civ. P. 23(c)(1)(2)(A) and/or (B), to be approved by the Court after class certification, or pursuant

to court order under Fed. R. Civ. P. 23(d).

                                Predominance of Common Issues

        316.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

because questions of law and fact that have common answers that are the same for the Class

predominate over questions affecting only individual Class members. These include, without

limitation, the following:

            a. Whether Defendants knew or should have known about the MAX 8’s fatally

                defective nature and, if so, how long Defendants have known of the defective

                nature;



                                                 80
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 84 of 124 PageID #: 84



        b. Whether the defective nature of the MAX 8 constitutes a material fact that

           reasonable consumers would have considered in deciding whether and at what price

           to purchase a ticket for air travel;

        c. Whether Defendants had a duty to disclose the defective nature of the MAX 8;

        d. Whether Defendants omitted and failed to disclose material facts about the MAX 8;

        e. Whether Defendants concealment of the true defective nature of the MAX 8

           induced Plaintiffs and Class members to act to their detriment to purchase tickets

           for air travel during the relevant time period;

        f. Whether Defendants misrepresented that the MAX 8 was safe;

        g. Whether Defendants engaged in unfair, deceptive, unlawful, and/or fraudulent acts

           or practices in trade or commerce by failing to disclose that the MAX 8 was

           designed, manufactured, and sold with a defective AoA Disagree Indicator and

           MCAS;

        h. Whether Defendants’ conduct, as alleged herein, was likely to mislead a reasonable

           consumer;

        i. Whether Defendants’ statements, concealments, and omissions regarding the

           MAX 8 and the MCAS Defect were material in that a reasonable consumer could

           consider them important in purchasing a ticket for air travel;

        j. Whether Defendants violated each of the States’ consumer protection statutes, and

           if so, what remedies are available under those statutes;

        k. Whether Defendants’ unlawful, unfair, and/or deceptive practices harmed Plaintiffs

           and the Classes;

        l. Whether Defendants have been unjustly enriched by their conduct;




                                              81
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 85 of 124 PageID #: 85



           m. Whether Plaintiffs and the Classes are entitled to equitable relief including, but not

               limited to, a preliminary and/or permanent injunction;

           n. Whether Defendants should be declared responsible for notifying all Class

               members of the MCAS Defect and ensuring that all aircraft with the defect are

               promptly recalled and repaired;

           o. What aggregate amounts of statutory penalties are enough to punish and deter

               Defendants and to vindicate statutory and public policy;

           p. How such penalties should be most equitably distributed among Class members;

           q. Whether Southwest and Boeing conspired together to violate RICO; and

           r. Whether Southwest and Boeing associated with any enterprise engaged in, or the

               activities of which affect, interstate or foreign commerce, to conduct or participate,

               directly or indirectly, in the conduct of such enterprise’s affairs through a pattern

               of racketeering activity.

                                            Typicality

       317.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because Plaintiffs’

claims are typical of the claims of other Class members and arise from the same course of conduct

by Defendants Boeing and Southwest. The relief Plaintiffs seek is typical of the relief sought for

the absent Class members.

                                    Adequate Representation

       318.    Plaintiffs will fairly and adequately represent and protect the interests of the Class.

Plaintiffs have retained counsel with substantial experience in prosecuting consumer class actions,

including actions involving defective products.




                                                  82
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 86 of 124 PageID #: 86



       319.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

behalf of the Class and have the financial resources to do so. Neither Plaintiffs nor their counsel

have interests adverse to those of the Class.

                                            Superiority

       320.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because

Defendants Boeing and Southwest have acted and refused to act on grounds generally applicable

to the Class, thereby making appropriate final injunctive and/or corresponding declaratory relief

with respect to each Class as a whole.

       321.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because a class

action is superior to other available methods for the fair and efficient adjudication of this

controversy.    The common questions of law and fact regarding Defendants Boeing and

Southwest’s conduct and responsibility predominate over any question affecting only individual

Class members.

       322.    Because the damages suffered by each individual Class member may be relatively

small, the expense and burden of individual litigation would make it very difficult or impossible

for individual Class members to redress the wrongs done to each of them individually, such that

most or all Class members would have no rational economic interest in individually controlling

the prosecution of specific actions, and the burden imposed on the judicial system by individual

litigation by even a small fraction of the Class would be enormous, making class adjudication the

superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

       323.    The conduct of this action as a class action presents far fewer management

difficulties, far better conserves judicial resources and the parties’ resources, and far more

effectively protects the rights of each Class member than would piecemeal litigation. Compared




                                                83
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 87 of 124 PageID #: 87



to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation, the challenges of managing this action as a class action are substantially

outweighed by the benefits to the legitimate interests of the parties, the court, and the public of

class treatment in this Court, making class adjudication superior to other alternatives, under Fed.

R. Civ. P. 23 (b)(3)(D).

       324.    Plaintiffs are not aware of any obstacles likely to be encountered in the management

of this action that would preclude its maintenance as a class action. Rule 23 provides the Court

with authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges.         The Court may, on motion of Plaintiffs or on its own

determination, certify nationwide, statewide, and/or multistate classes for claims sharing common

legal questions; utilize the provisions of Rule 23(c)(4) to certify any particular claims, issues, or

common questions of fact or law for class-wide adjudication; certify and adjudicate bellwether

class claims; and utilize Rule 23(c)(5) to divide any class into subclasses.

       325.    The Classes expressly disclaim any recovery in this action for physical injury

resulting from the MCAS Defect without waiving or dismissing such claims. Plaintiffs are

informed and believe that injuries suffered in crashes as a result of the MCAS Defect implicate

Defendants Southwest and Boeing’s aircraft and constitute evidence supporting various claims,

including overcharge for tickets. The increased risk of injury from the MCAS Defect serves as an

independent justification for the relief sought by Plaintiffs and the Class.

              REALLEGATION AND INCORPORATION BY REFERENCE

       326.    Plaintiffs reallege and incorporate by reference all the preceding paragraphs and

allegations of this Complaint, as though fully set forth in each of the following Claims for Relief

asserted on behalf of the Class.




                                                 84
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 88 of 124 PageID #: 88



                                     CLAIMS FOR RELIEF
       I.      Nationwide Claims

               A.      Federal Claims

                                         COUNT ONE:
                Violation of 18 U.S.C. § 1962(c), the Racketeer Influenced and
                             Corrupt Organization Act, (“RICO”)
                  (All Plaintiffs against Defendants Boeing and Southwest)

       327.    Plaintiffs bring this Count on behalf of the Nationwide Southwest Airlines

Consumer Class and the Nationwide American Airlines Consumer Class.

       328.    Plaintiffs are natural persons, and as such are “persons” within the meaning of 18

U.S.C. § 1961(3).

       329.    Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3).

       330.    Defendants violated 18 U.S.C. § 1962(b) by participating in or conducting the

affairs of the Boeing-Southwest association-in-fact through a pattern of racketeering activity.

                            The Boeing-Southwest RICO Enterprise

       331.    The following persons, and others presently unknown, have been members of and

constitute an “association-in-fact enterprise” within the meaning of RICO, and will be referred to

herein collectively as the “Boeing-Southwest RICO Enterprise”:

                    a. Boeing, which designed, manufactured, and sold thousands of MAX 8

aircraft, knowing that they were fatally defective, and which actively concealed the scope and

nature of this defect from and lied to the public and regulators.

                    b. Southwest, which participated in the design of, launched, purchased,

marketed to consumers, sold tickets for, and operated commercial flights with MAX 8 aircraft,

knowing that they were fatally defective, and which actively concealed the scope and nature of

this defect from and lied to the public and regulators.




                                                 85
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 89 of 124 PageID #: 89



       332.    The Boeing-Southwest RICO Enterprise, which engages in and whose activities

affect interstate and foreign commerce, is an association-in-fact of corporate entities within the

meaning of 18 U.S.C. §1961(4) and consists of “persons” associated together for a common

purpose.    The Boeing-Southwest RICO Enterprise has an ongoing organization with an

ascertainable structure and functions as a continuing unit with separate roles and responsibilities.

       333.    While Boeing and Southwest participate in the conduct of the Boeing-Southwest

RICO Enterprise, they have an existence separate and distinct from the Boeing-Southwest RICO

Enterprise. Further, the Boeing-Southwest RICO Enterprise is separate and distinct from the

pattern of racketeering in which Boeing and Southwest engage.

       334.    At all relevant times, Boeing has operated, controlled, or managed the Boeing-

Southwest RICO Enterprise, through various actions. Boeing’s participation in the Boeing-

Southwest RICO Enterprise is necessary for the operation of its scheme to defraud because (among

other reasons) Boeing designed, manufactured, and sold the MAX 8 aircraft, knowing that it was

fatally defective; concealed and lied about the safety risks of the MAX 8; and has profited and is

profiting from its concealment and lies.

       335.    At all relevant times, Southwest operated, controlled, or managed the

Boeing-Southwest RICO Enterprise, through various actions. Southwest’s participation in the

Boeing-Southwest RICO Enterprise is necessary for the operation of its scheme to defraud because

Southwest assisted in the design of, launched, operated, and sold tickets for the MAX 8 aircraft,

knowing that it was fatally defective; concealed and lied about the safety risks of the MAX 8; and

has profited and is profiting from its concealment and lies.

       336.    Boeing and Southwest, as members of the Boeing-Southwest RICO Enterprise,

serve a common purpose: to, among other things, preserve the collusive relationship between




                                                 86
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 90 of 124 PageID #: 90



Boeing and Southwest, as described throughout this Complaint, including but not limited to in

paragraphs 69 to 171, supra.

        337.    Boeing and Southwest benefit from this common purpose by receiving, for

example, the benefits described in paragraphs 69 to 94, supra.

                                   Pattern of Racketeering Activity

        338.    Boeing and Southwest conduct and participate in the conduct of the affairs of the

Boeing-Southwest RICO Enterprise through a pattern of racketeering activity that has consisted of

numerous and repeated violations of the federal mail and wire fraud statutes, which prohibit the

use of any interstate or foreign mail or wire facility for the purpose of executing a scheme to

defraud, in violation of 18 U.S.C. §§ 1341 and 1343.

        339.    For Boeing, the purpose of the scheme is detailed throughout this Complaint,

including, for example, at paragraphs 69 to 94, supra. For example, Boeing conducts and

participates in the Boeing-Southwest RICO Enterprise for the purpose of concealing the scope and

nature of the deadly safety issues present in the MAX 8 aircraft in order to sell more aircraft, sell

them at a higher price and/or for a higher profit, and to, inter alia, avoid incurring costs associated

with (a) designing and testing a new aircraft to compete with the AirBus A320neo; and/or (b)

repairing and/or modifying the MAX 8 aircraft to remove its safety defect. By concealing the

scope and nature of the safety defect in hundreds of MAX 8 aircraft, Boeing also maintains and

boosts consumer confidence in the Boeing brand and in the Southwest brand, and avoids

remediation costs and negative publicity, all of which furthers the scheme to defraud and helps

Boeing sell more MAX 8 aircraft than it otherwise would sell, and to sell them at a much greater

price and/or for greater profit.




                                                  87
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 91 of 124 PageID #: 91



           340.   For Southwest, the purpose of the scheme is detailed throughout this Complaint,

including, for example, at paragraphs 69 to 94, supra. For example, Southwest conducts and

participates in the Boeing-Southwest RICO Enterprise for the purpose of, inter alia, concealing

the scope and nature of the deadly safety issues present on the MAX 8 aircraft in order to sell more

tickets, sell them at a greater price and/or for a greater profit, and to reduce costs, including those

associated with retraining Southwest pilots. By concealing the scope and nature of the of the safety

defect in hundreds of MAX 8 aircraft, Southwest also maintained and boosted consumer

confidence in the Southwest brand and in the Boeing brand, and avoided remediation costs and

negative publicity, all of which furthered the scheme to defraud and helped Southwest sell more

tickets for flights on MAX 8 aircraft than it otherwise would have sold, and to sell them at a much

higher price and/or for a higher profit.

           341.   As detailed in the general factual allegations, Boeing and Southwest were aware of

the risk of crashes in the MAX 8 posed its fatal defect, but they intentionally subjected Plaintiffs

and Class members to that risk, and consciously disregarded that risk in order to maximize their

profits.

           342.   To further the scheme to defraud, Boeing and Southwest repeatedly misrepresented

and concealed the nature of the MAX 8 safety defect.

           343.   To carry out or attempt to carry out the scheme to defraud, Boeing and Southwest

have conducted or participated in the conduct of the affairs of the Boeing-Southwest RICO

Enterprise through a pattern of racketeering activity that employs the use of the mail and wire

facilities, in violation of 18 U.S.C. § 1431 (mail fraud) and § 1343 (wire fraud), including, for

example:




                                                  88
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 92 of 124 PageID #: 92



                   a. Boeing and Southwest devised a scheme—in furtherance of their collusive

                       relationship—to defraud by use of the mail, telephone, television and

                       internet, or caused to be transmitted by means of mail and wire

                       communication traveling in interstate or foreign commerce, writing(s)

                       and/or signal(s), including the Boeing website, the Southwest website,

                       communications between Boeing and Southwest, communications with the

                       FAA, statements to the press, statements to consumers through the use of

                       Twitter, as well as advertisements and other communications to Southwest

                       consumers, including Plaintiffs and Class members; and

                   b. Boeing and Southwest utilize and have utilized the interstate and

                       international mail and wires for the purpose of obtaining money or property

                       by means of the omissions, false pretenses, and misrepresentations

                       described therein.

       344.    Boeing and Southwest’s pattern of racketeering activity in violation of the mail and

wire fraud statutes includes, but is not limited to, the conduct alleged throughout this Complaint,

including (for example), the conduct alleged in paragraphs 95 to 268, supra.

       345.    Boeing and Southwest’s conduct in furtherance of their scheme was intentional.

Plaintiffs and class members were directly harmed as a result of Boeing and Southwest’s

intentional conduct.

       346.    As described throughout this Complaint, Boeing and Southwest engaged in a

pattern of related and continuous predicate acts and are likely to continue to do so. The predicate

acts constituted and constitute a variety of unlawful activities, each conducted with the common

purpose of defrauding Plaintiffs and other class members and obtaining significant monies and




                                                89
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 93 of 124 PageID #: 93



revenues from them. The predicate acts also had the same or similar results, participants, victims

and methods of commission. The predicate acts were related and not isolated events.

       347.    The predicate acts all had the purpose of generating significant revenue and profits

for Boeing and Southwest at the expense of Plaintiffs and class members. The predicate acts were

committed or caused to be committed by Boeing and Southwest through their participation in the

Boeing-Southwest RICO Enterprise and in furtherance of its fraudulent scheme, and were

interrelated in that they involved the collusive relationship and common purposes described

throughout this Complaint, including (for example) in paragraphs 69 to 94, supra.

       348.    By reason of and as a result of the conduct of Boeing and Southwest, and the pattern

of racketeering activity engaged in on behalf of the Boeing-Southwest RICO enterprise, Plaintiffs

and class members have been injured in their business and/or property—for example, through

paying for tickets on flights aboard fatally flawed MAX 8 jets, tickets that Plaintiffs never would

have purchased had they known they were going to be flying on a defective airplane that could

easily kill them.

       349.    Boeing and Southwest’s violations of 18 U.S.C. § 1962(c) have directly and

proximately caused injuries and damages to Plaintiffs and Class Members, and Plaintiffs and Class

Members are entitled to bring this action for three times their actual damages, as well as

injunctive/equitable relief and costs and reasonable attorneys’ fees pursuant to 18 U.S.C.

§§ 1964(a) and 1964(c).

                                        COUNT TWO:
                Violation of 18 U.S.C. § 1962(d), the Racketeer Influenced and
                             Corrupt Organization Act, (“RICO”)
                  (All Plaintiffs against Defendants Boeing and Southwest)

       350.    Plaintiffs bring this Count on behalf of the Nationwide Southwest Airlines

Consumer Class and the Nationwide American Airlines Consumer Class.



                                                90
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 94 of 124 PageID #: 94



       351.    In addition to the General Factual Allegations re-alleged and re-incorporated herein

through the general Reallegation and Incorporation by Reference paragraph above, Plaintiffs re-

allege and incorporate by reference the allegations set forth in Count One.

       352.    At all relevant times, Boeing and Southwest have been and continue to be

associated with the Boeing-Southwest RICO enterprise and have agreed and conspired to violate

18 U.S.C. § 1962(c), that is, agreed to conduct and participate, directly and indirectly, in the

conduct of the affairs of the Boeing-Southwest RICO enterprise, through a pattern of racketeering

activity, in violation of 18 U.S.C. § 1962(d).

       353.    Boeing and Southwest knew that their predicate acts of wire fraud and mail fraud

were a part of a pattern of racketeering activity and agreed to the commission of those acts to

further their scheme to defraud Plaintiffs and class members.

       354.    As a direct and proximate result of Boeing and Southwest’s conspiracy, and the

multiple overt acts taken by Boeing and Southwest in furtherance of that conspiracy, Plaintiffs and

class members have been injured in their business and/or property.

               B.      Common Law and State Law Claims

                                         COUNT THREE:
                                      Fraud by Concealment
                    (All Plaintiffs against Defendants Boeing and Southwest)

       355.    Plaintiffs bring this claim on behalf of the Nationwide Southwest Airlines

Consumer Class and the Nationwide American Airlines Consumer Class under the common law

of fraud by concealment, as there are no true conflicts (case dispositive differences) among various

states’ laws of fraud by concealment. In the alternative, Plaintiffs bring this claim under the laws

of the states where Plaintiffs and Class Members reside and/or purchased their tickets.




                                                 91
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 95 of 124 PageID #: 95



       356.    Defendants Boeing and Southwest concealed and suppressed material facts

regarding the MAX 8—for example, that the AoA Disagree System was not operational and that

the MCAS was connected to only one of the two AoA Sensors.

       357.    Boeing and Southwest took steps to hide the MCAS Defect from the public in order

to avoid grounding MAX Series aircraft and protect their collusive relationship.

       358.    Boeing and Southwest had a duty to disclose the MCAS Defect because they:

                   a. Had exclusive and/or far superior knowledge and access to the facts than

                       Plaintiffs and Class Members, and knew that the facts were not known to or

                       reasonably discoverable by Plaintiffs and Class Members;

                   b. Intentionally concealed the foregoing from Plaintiffs; and

                   c. Made incomplete and misleading representations about, inter alia, the

                       safety and reliability of the MAX8 while purposefully withholding material

                       facts from Plaintiffs that contradicted these representations.

       359.    These omitted and concealed facts were material because they would be relied on

by a reasonable person purchasing a ticket. Whether a manufacturer’s products and a common

carrier’s means of transit are safe and reliable, and whether the manufacturer and common carrier

stand behind their products, are material concerns to a consumer. Plaintiffs and Class members

trusted Southwest not to sell tickets on airplanes that were defective and unsafe.

       360.    Boeing and Southwest concealed and suppressed these material facts to falsely

assure purchasers and consumers that the MAX 8 was safe—as represented by Boeing and

Southwest and as reasonably expected by consumers.




                                                 92
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 96 of 124 PageID #: 96



         361.   Boeing and Southwest actively concealed and/or suppressed these material facts, in

whole or in part, in order to protect their profits and their collusive relationship. Boeing and

Southwest concealed these facts at the expense of Plaintiffs and Class Members’ safety.

         362.   Plaintiffs and Class Members were not aware of these omitted material facts and

would not have purchased tickets as they did if they had known of the concealed and/or suppressed

facts.

         363.   Statements disseminated by Defendants in marketing materials and in other public

statements about the MAX Series and MAX 8 specifically would have been seen by potential

consumers throughout the country—including by Plaintiffs and Class members. Plaintiffs and

Class members relied on statements by Defendants regarding the safety of the airplanes when

purchasing tickets. Had they been aware that the MAX 8 was defective, Plaintiffs and the Class

would not have purchased tickets.

         364.   Because of the concealment and/or suppression of the facts, Plaintiffs and the Class

sustained damage because they purchased tickets for air travel that were worth significantly less

than what they paid—if not zero.

         365.   The value of the tickets was less than paid, if not zero, as a result of Defendants’

fraudulent concealment of the MCAS Defect, which would have caused any reasonable customer

to refuse to purchase tickets and instead make other travel plans.

         366.   Accordingly, Defendants are liable to the Class for their damages in an amount to

be proven at trial.

         367.   Defendants’ acts were done maliciously, oppressively, deliberately, with intent to

defraud, and in reckless disregard of Plaintiffs’ and the Class’s rights and well-being, and with the

aim of enriching Defendants.        Defendants conduct, which exhibits the highest degree of




                                                 93
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 97 of 124 PageID #: 97



reprehensibility, as it was intentionally and continuously placed members of the public at risk of

death and injury, and adversely affected public safety, warrants an assessment of punitive damages

in an amount sufficient to deter such conduct in the future, which amount is to be determined

according to proof.

                                           COUNT FOUR
                                     Fraud by Misrepresentation
                     (All Plaintiffs against Defendants Boeing and Southwest)

           368.   Plaintiffs bring this claim on behalf of the Nationwide Southwest Airlines

Consumer Class and the Nationwide American Airlines Consumer Class under the common law

of fraudulent misrepresentation as there are no true conflicts (case dispositive differences) among

various states’ laws of fraudulent misrepresentation. In the alternative, Plaintiffs bring this claim

under the laws of the states where Plaintiffs and Class Members reside and/or purchased their

tickets.

           369.   Defendants marketed and sold its tickets to consumers—including Plaintiffs and

Class members—in a manner that was intentionally designed to deceive them into believing that

MAX Series aircraft—and specifically the MAX 8—were safe for passengers.

           370.   Statements disseminated by Defendants in marketing materials and in other public

statements about the MAX Series and MAX 8 specifically would have been seen by potential

consumers throughout the country—including by Plaintiffs and Class members. Plaintiffs and

Class members relied on statements by Defendants regarding the safety of the airplanes when

purchasing tickets.

           371.   Defendants’ misrepresentations are material because reasonable consumers attach

importance to statements regarding the safety of airplanes and are induced to make purchasing

decisions based on such representations.




                                                 94
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 98 of 124 PageID #: 98



           372.   At all relevant times when such misrepresentations were made, Defendants knew

that the misrepresentations were false and misleading.

           373.   Plaintiffs and members of the Classes reasonably and justifiably relied on

Defendants’ fraudulent misrepresentations when purchasing tickets, and had the correct facts been

known, would not have purchased the tickets at all.

           374.   Therefore, as a direct and proximate result of Defendants’ fraudulent

misrepresentations, Plaintiffs and members of the Classes have suffered economic losses and other

general and specific damages, including but not limited to the amounts paid for the tickets, and

any interest that would have accrued on those monies, in an amount to be proven at trial.


                                           COUNT FIVE:
                                     Negligent Misrepresentation
                     (All Plaintiffs against Defendants Boeing and Southwest)

           375.   Plaintiffs bring this claim on behalf of the Nationwide Southwest Airlines

Consumer Class and the Nationwide American Airlines Consumer Class under the common law

of negligent misrepresentation, as there are no true conflicts (case dispositive differences) among

various states’ laws of negligent misrepresentation. In the alternative, Plaintiffs bring this claim

under the laws of the states where Plaintiffs and Class Members reside and/or purchased their

tickets.

           376.   Defendants marketed and sold air travel to consumers—including Plaintiffs and

Class members—in a manner that was intentionally designed to deceive them into believing that

MAX Series aircraft—and specifically the MAX 8—were safe for passengers.

           377.   Defendants’ misrepresentations are material because reasonable consumers attach

importance to statements regarding the safety of airplanes and are induced to make purchasing

decisions based on such representations.



                                                 95
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 99 of 124 PageID #: 99



       378.    At all relevant times when such misrepresentations were made, Defendants knew

that the misrepresentations were false and misleading, or acted recklessly in making the

representations without regard to their truth. At a minimum, Defendants acted negligently in

failing to be aware and/or inform the public of the defect in the MAX Series aircraft and the safety

concerns regarding the MCAS. Defendants have no reasonable grounds for believing that the

misrepresentations about the safety of the MAX Series aircraft were not false and misleading.

       379.    Plaintiffs and members of the Classes reasonably and justifiably relied on

Defendants’ negligent misrepresentations when purchasing tickets, and had the correct facts been

known, would not have purchased the tickets at all.

       380.    Therefore, as a direct and proximate result of Defendants’ negligent

misrepresentations, Plaintiffs and members of the Classes have suffered economic losses and other

general and specific damages, including but not limited to the amounts paid for the tickets, and

any interest that would have accrued on those monies, in an amount to be proven at trial.

                                         COUNT SIX:
                                      Unjust Enrichment
                  (All Plaintiffs against Defendants Boeing and Southwest)

       381.    Plaintiffs bring this claim against Southwest on behalf of the Nationwide Southwest

Airlines Consumer Class and the Nationwide American Airlines Consumer Class under the

common law of unjust enrichment. In the alternative, Plaintiffs bring this claim under the laws of

the states where Plaintiffs and Class Members reside and/or purchased their tickets.

       382.    Southwest has received and retained a benefit from Plaintiffs and inequity has

resulted.




                                                96
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 100 of 124 PageID #: 100



       383.    Southwest benefitted through its unjust conduct by selling tickets for flights, at a

profit, for more than the tickets were worth to Plaintiffs who would not have purchased these

tickets at all had they been aware of the MCAS Defect in the MAX 8s flown by Southwest.

       384.    It is inequitable for Southwest to retain these benefits.

       385.    Plaintiffs do not have an adequate remedy at law.

       386.    As a result of Southwest’s conduct, the amount of its unjust enrichment should be

disgorged, in an amount to be proven at trial.

                                  COUNT SEVEN:
                                      Negligence
    (The Nationwide American Airlines Consumer Class against Defendant Southwest)

       387.    Plaintiffs bring this claim against Southwest on behalf of the Nationwide American

Airlines Consumer Class under the common law of negligence, as there are no true conflicts (case-

dispositive differences) among various states’ laws of negligence. In the alternative, Plaintiffs

bring this claim under the laws of the states where Plaintiffs and Class Members reside and/or

purchased their tickets.

       388.    Southwest owed a duty of care to Plaintiffs, who were prospective passengers on a

common carrier, to provide vehicles safe and fit for the purposes to which they are put.

       389.    Southwest breached their duty of care by, among other things:

                   a. Negligently and recklessly failing to take all necessary steps to ensure that

                       its aircraft were safe;

                   b. Negligently and recklessly failing to take all necessary steps to ensure that

                       profits took a back seat to safety;

                   c. Negligently and recklessly failing to take necessary steps to ensure that the

                       MAX Series aircraft did not suffer from a common, uniform defect; and




                                                 97
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 101 of 124 PageID #: 101



                      d. Negligently and recklessly concealing the nature and scope of the MCAS

                          Defect.

            390.   Southwest’s negligence was the direct, actual, and proximate cause of foreseeable

damages suffered by Plaintiffs.

            391.   Therefore, as a direct and proximate result of Southwest’s negligence, Plaintiffs

and members of the Nationwide American Airlines Consumer Class have suffered economic losses

and other general and specific damages, including but not limited to the amounts paid for the

tickets, and any interest that would have accrued on those monies, all in an amount to be proven

at trial.

                                            COUNT EIGHT:
                                                Negligence
                               (All Plaintiffs against Defendant Boeing)

            392.   Plaintiffs bring this claim against Boeing on behalf of the Nationwide Southwest

Airlines Consumer Class and the Nationwide American Airlines Consumer Class under the

common law of negligence, as there are no true conflicts (case-dispositive differences) among

various states’ laws of negligence. In the alternative, Plaintiffs bring this claim under the laws of

the states where Plaintiffs and Class Members reside and/or purchased their tickets.

            393.   Boeing owed a duty of care to Plaintiffs, who were passengers on a common carrier,

to provide vehicles safe and fit for the purposes to which they are put.

            394.   Boeing breached their duty of care by, among other things:

                      a. Negligently and recklessly failing to inform pilots and carriers about the

                          MCAS in the MAX Series aircraft;




                                                   98
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 102 of 124 PageID #: 102



                     b. Negligently and recklessly failing to take all necessary steps to ensure that

                        its aircraft were safe, including failing to rectify the problems with the AoA

                        Sensor after the Lion Air Crash;

                     c. Negligently and recklessly failing to take all necessary steps to ensure that

                        profits took a back seat to safety;

                     d. Negligently and recklessly failing to take necessary steps to ensure that the

                        MAX Series aircraft did not suffer from a common, uniform defect; and

                     e. Negligently and recklessly concealing the nature and scope of the MCAS

                        Defect.

       395.     Boeing’s negligence was the direct, actual, and proximate cause of foreseeable

damages suffered by Plaintiffs.

       396.     Therefore, as a direct and proximate result of Boeing’s negligence, Plaintiffs and

members of the Classes have suffered economic losses and other general and specific damages,

including but not limited to the amounts paid for the tickets, and any interest that would have

accrued on those monies, all in an amount to be proven at trial.

       II.      State Subclass Claims

                A.      Claims Brought on Behalf of the California Subclass

                                        COUNT NINE:
                        Violation of the Consumer Legal Remedies Act
                                 Cal. Civ. Code §§1750, et seq.
              (The California Subclass against Defendants Boeing and Southwest)

       397.     This claim is brought by Plaintiff Rugg on behalf of herself and the California

Subclass.

       398.     The tickets are “services” as defined in Cal. Civ. Code § 1761(b).




                                                  99
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 103 of 124 PageID #: 103



       399.    Plaintiffs, the California Subclass, and Defendants are “persons” as defined in Cal.

Civ. Code § 1761(c).

       400.    Plaintiffs and the California Subclass are “consumers” as defined in Cal. Civ. Code

§ 1761(d).

       401.    California’s Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750,

et seq., prohibits “unfair or deceptive acts or practices undertaken by any person in a transaction

intended to result or which results in the sale or lease of goods or services to any consumer.” Cal.

Civ. Code § 1770(a).

       402.    Defendants have engaged in unfair or deceptive acts or practices that violated Cal

Civ. Code §§ 1750, et seq., as described above and below, by among other things representing that

the MAX Series and/or MCAS have characteristics, uses, benefits, and qualities which they do not

have; representing that they are of a particular standard and quality when they are not; and omitting

material facts in describing them.

       403.    In the course of their business, Defendants failed to disclose and actively concealed

the dangers and risks posed by the MAX Series and/or the MCAS installed in them as described

herein, and otherwise engaged in activities with a tendency or capacity to deceive.

       404.    Defendants also engaged in unlawful trade practices by representing that the MAX

Series and/or MCAS have characteristics, uses, benefits, and qualities which they do not have;

representing that they are of a particular standard and quality when they are not; and omitting

material facts in describing them. Defendants are directly liable for engaging in unfair and

deceptive acts or practices in the conduct of trade or commerce in violation of the CLRA.

       405.    California Civil Code § 1770(a)(5) further prohibits “[r]epresenting that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which




                                                 100
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 104 of 124 PageID #: 104



they do not have. . . .” By offering tickets for sale with misleading and false information regarding

the safety of the MAX Series aircraft, Defendants have misrepresented that their flights have

characteristics which they do not have in violation of § 1770(a)(5) of the CLRA.

        406.     Plaintiffs and Class members relied on Defendants’ false representations regarding

the safety of the MAX Series aircraft. Plaintiffs and Class members would not have purchased the

tickets but for Defendants’ unlawful conduct.

        407.     Under Cal. Civ. Code § 1780(a), Plaintiffs and Class members seek injunctive and

equitable relief for Defendants’ violations of the CLRA.

        408.     Plaintiffs request that this Court enjoin Defendants from continuing to violate the

CLRA as discussed herein and/or from violating the CLRA in the future and to order restitution to

Plaintiffs and the Classes. Plaintiffs also request an award of actual and punitive damages,

attorneys’ fees and costs, and any other relief that the Court deems proper, pursuant to California

Civil Code § 1780(a).

                                          COUNT TEN:
                        Violation of the California False Advertising Law
                            Cal. Bus. & Prof. Code §§ 17500, et seq.
               (The California Subclass against Defendants Boeing and Southwest)

        409.     This claim is brought by Plaintiff Rugg on behalf of herself and the California

Subclass.

        410.     California Bus.        & Prof. Code § 17500 states: “It is unlawful for

any . . . corporation . . . with intent directly or indirectly to dispose of real or personal property . . .

to induce the public to enter into any obligation relating thereto, to make or disseminate or cause

to be made or disseminated . . . from this state before the public in any state, in any newspaper or

other publication, or any advertising device, . . . or in any other manner or means whatever




                                                   101
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 105 of 124 PageID #: 105



including over the Internet, any statement . . . which is untrue or misleading, and which is known

or which by the exercise of reasonable care should be known to be untrue or misleading.”

       411.    Defendants caused to be made or disseminated throughout California and the

United States, through advertising, marketing and other publications, statements that were untrue

or misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading, to consumers, including Plaintiffs and the Class.

       412.    Defendants have violated § 17500 because the misrepresentations and omissions

regarding the safety, reliability, and functionality of the MAX 8 and/or the MCAS installed in it

as set forth in this Complaint were material and were likely to deceive a reasonable consumer.

       413.    Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249 supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.

       414.    Plaintiffs and the Class have suffered an injury in fact, including the loss of money

or property, as a result of the Defendants’ unfair, unlawful, and/or deceptive practices. In

purchasing their tickets, Plaintiffs and the Class relied on the misrepresentations and/or omissions

by Defendants with respect to the safety and reliability of the MAX Series.            Defendants’

representations turned out not to be true because the MAX Series and the MCAS contained a

defect, which compromised the safety and reliability of the aircraft and exposed Plaintiffs to

possible bodily injury and death. Had Plaintiffs and the Class known the truth, they would not

have purchased their tickets. Accordingly, Plaintiffs and the other Class members overpaid for

their tickets and did not receive the benefit of their bargain.




                                                 102
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 106 of 124 PageID #: 106



       415.     All the wrongful conduct alleged herein occurred in the conduct of Defendants’

business. Defendants’ wrongful conduct is part of a pattern or generalized course of conduct that

was perpetuated and repeated, both in the State of California and nationwide.

       416.     Plaintiffs, individually and on behalf of the other Class members, request that this

Court enter such orders or judgments as necessary to enjoin Defendants from continuing their

unfair, unlawful, and/or deceptive practices and to restore to Plaintiffs and the Class any money

Defendants acquired by unfair competition, including restitution and/or restitutionary

disgorgement and for such other relief set forth below.

                B.     Claims Brought on Behalf of the Florida Subclass

                                    COUNT ELEVEN:
     Violations of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)
                                Fla. Stat. §§ 501.201, et seq.
             (The Florida Subclass against Defendants Boeing and Southwest)

       417.     This claim is brought by Plaintiff Khan on behalf of himself and the Florida

Subclass.

       418.     Plaintiffs are “consumers” within the meaning of § 501.203(7).

       419.     Defendants are engaged in “trade or commerce” under the FDUTPA within the

meaning of § 502.203(8).

       420.     The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

§ 501.204(1).

       421.     Defendants willfully failed to disclose, and indeed, actively worked together to

conceal the dangerous risks posed by the MCAS software system on the MAX 8. Defendants

exacerbated the Deception by repeatedly asserting that the MAX 8 was safe and by claiming to be

a manufacturer with an unparalleled safety record.



                                                103
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 107 of 124 PageID #: 107



       422.    Defendants caused to be made or disseminated throughout Florida and the United

States, through advertising, marketing and other publications, statements that were untrue or

misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading to consumers, including Plaintiffs and the Class.

       423.    Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249, supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.

       424.    Defendants have violated § 501.201 because the misrepresentations and omissions

regarding the safety, reliability, and functionality of the MAX 8 and/or the MCAS installed in it

as set forth in this Complaint were material and were likely to deceive a reasonable consumer.

       425.    Defendants’ unfair and deceptive acts and practices were likely to mislead or

deceive reasonable consumers, including the Florida Subclass, about the true safety risks and

reliability of the MAX 8 and/or the defective MCAS software.

       426.    Defendants knew or should have known that their conduct violated the FDUTPA.

       427.    Defendants engaged in their conspiracy to conceal the flaws of the MAX 8 to

protect their profits, protect and preserve their collusive relationship, avoid remediation, and a

costly public relations scandal. The conspiracy allowed Plaintiffs to continue to buy tickets and

fly on highly dangerous aircraft.

       428.    Defendants owed the Florida Subclass a duty to disclose the true safety risks and

reliability of the MAX 8 and/or the defective MCAS because Defendants: (a) possessed exclusive

knowledge of the dangers and risks posed by the MCAS software; (b) intentionally concealed those

risks from Plaintiffs; and/or (c) made deceiving statements about the safety and reliability of the

MAX 8 generally which contradicted the true facts.




                                               104
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 108 of 124 PageID #: 108



       429.    Because of the true safety risks of the aircraft, the tickets bought by Plaintiffs were

effectively worthless or worth substantially less than what was paid for them. Had Plaintiffs been

aware of the design flaws of the MCAS and/or MAX 8 aircraft, Plaintiffs either would not have

paid as much for their tickets as they did or would not have purchased them at all.

       430.    Plaintiffs and the Class have suffered an injury in fact, including the loss of money

or property, as a result of the Defendants’ unfair, unlawful, and/or deceptive practices. In

purchasing their tickets, Plaintiffs and the Class relied on the misrepresentations and/or omissions

by Defendants with respect to the safety and reliability of the MAX Series.              Defendants’

representations turned out not to be true because the MAX Series and the MCAS contained a fatal

defect that affected the safety and reliability of the aircraft, which exposed Plaintiffs to possible

bodily injury and death. Had Plaintiffs and the Class known the truth, they would not have

purchased their tickets. Accordingly, Plaintiffs and the other Class members overpaid for their

tickets and did not receive the benefit of their bargain.

       431.    All wrongful conduct alleged herein occurred in the conduct of Defendants’

business. Defendants’ wrongful conduct is part of a pattern or generalized course of conduct that

was perpetuated and repeated, both in the State of Florida and nationwide.

       432.    Plaintiffs, individually and on behalf of the other Class members, request that this

Court enter such orders or judgments as necessary to enjoin Defendants from continuing their

unfair, unlawful, and/or deceptive practices and to restore to Plaintiffs and the Class any money

Defendants acquired by unfair competition, including restitution and/or restitutionary

disgorgement and for such other relief set forth below.




                                                 105
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 109 of 124 PageID #: 109



                C.     Claims Brought on Behalf of the New York Subclass

                                     COUNT TWELVE:
                Violation of New York General Business Law (“NY GBL”) § 349
                               N.Y. Gen. Bus. Law. §§ 349 et seq.
              (The New York Subclass against Defendants Boeing and Southwest)

       433.     This claim is brought by Plaintiffs Timothy Blakey Jr. and Stephanie Blakey on

behalf of themselves and the New York Subclass.

       434.     Plaintiffs and Defendants are “persons” within the meaning of the N.Y. Gen. Bus.

Law § 349.

       435.     N.Y. Gen. Bus. Law § 349(a) makes unlawful “[d]eceptive acts or practices in the

conduct of any business, trade or commerce or in the furnishing of any service in [New York].”

       436.     N.Y. Gen. Bus. Law § 349(h) provides a civil right of action to “any person injured

by reason of any violation of [§ 349].”

       437.     Defendants’ actions as set forth above occurred in the conduct of trade and/or

commerce.

       438.     In the course of their business, Defendants actively concealed the dangers and risks

posed by the MCAS software and the MAX 8 as described herein and otherwise engaged in

activities with a tendency or capacity to deceive.

       439.     Defendants also engaged in unlawful trade practices by employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission of

any material fact with intent that others rely upon such concealment, suppression, or omission, in

connection with the sale of the tickets.

       440.     By failing to disclose and actively concealing the MCAS software defect, by

marketing the MAX 8 as a safe and reliable aircraft, and by presenting themselves as corporations




                                                106
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 110 of 124 PageID #: 110



that valued safety, Defendants engaged in unfair or deceptive business practices in violation of the

GBL.

       441.      Defendants deliberately withheld information about the MAX 8 defect in order to

ensure Plaintiffs would purchase the tickets. Defendants compounded the deception by repeatedly

asserting that the MAX 8 was a safe aircraft and by claiming that they were corporations that

valued safety.

       442.      Defendants intentionally and knowingly misrepresented material facts regarding

the MAX 8 with an intent to deceive Plaintiffs.

       443.      Defendants caused to be made or disseminated throughout New York and the

United States, through advertising, marketing and other publications, statements that were untrue

or misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading to consumers, including Plaintiffs and the Class.

       444.      Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249, supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.

       445.      Defendants knew or should have known that their conduct violated the NY GBL.

       446.      Defendants engaged in their conspiracy to conceal the flaws of the MAX 8 to

protect their profits, protect and preserve their collusive relationship, avoid remediation, and avoid

a costly public relations scandal. The conspiracy allowed Plaintiffs to continue to buy tickets and

fly on highly dangerous aircraft.

       447.      Defendants owed the New York Subclass a duty to disclose the true safety risks

and reliability of the MAX 8 and/or the defective MCAS because Defendants: (a) possessed

exclusive knowledge of the dangers and risks posed by the MCAS software; (b) intentionally




                                                 107
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 111 of 124 PageID #: 111



concealed those risks from Plaintiffs; and/or (c) made deceiving statements about the safety and

reliability of the MAX 8 generally which contradicted the true facts.

       448.     Because of the true safety risks of the aircraft, the tickets bought by Plaintiffs were

effectively worthless. Had Plaintiffs been aware of the design flaws of the MCAS and/or MAX 8

aircraft, Plaintiffs either would not have paid as much for their tickets as they did or would not

have purchased them at all.

       449.     Select members of the New York Subclass are also elderly persons within the

meaning of N.Y. Gen. Bus. Law § 349-c, and are therefore entitled to restitution under § 349-c(4).

       450.     Defendants knew, or reasonably should have known, that select members of the

New York Subclass were elderly persons within the meaning of N.Y. Gen. Bus. Law § 349-

c(2)(b)(1).

                                    COUNT THIRTEEN:
                Violation of New York General Business Law (“NY GBL”) § 350
                               N.Y. Gen. Bus. Law. §§ 350 et seq.
              (The New York Subclass against Defendants Boeing and Southwest)

       451.     This claim is brought by Plaintiffs Timothy Blakey Jr. and Stephanie Blakey on

behalf of themselves and the New York Subclass.

       452.     Defendants are engaged in the “conduct of business, trade or commerce” within the

meaning of N.Y. Gen. Bus. Law § 350.

       453.     N.Y. Gen. Bus. Law § 350 outlaws “false advertising in the conduct of any

business, trade or commerce.”

       454.     N.Y. Gen. Bus. Law § 350-a defines false advertising as “advertising, including

labeling, of a commodity . . . if such advertising is misleading in a material respect. In determining

whether any advertising is misleading, there shall be taken into account . . . the extent to which the

advertising fails to reveal facts material in the light of such representations with respect to the



                                                 108
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 112 of 124 PageID #: 112



commodity . . . to which the advertising relates under the conditions prescribed in said

advertisement, or under such conditions as are customary or usual.”

       455.    Defendants caused to be made or disseminated through New York, through

advertising, marketing, and other publications, statements that were untrue or misleading, and that

were known, or which by the exercise of reasonable care should have been known to Defendants,

to be untrue and misleading to the New York Subclass.

       456.    Defendants’ misrepresentations of the safety of the 737-MAX aircraft were

material and likely to deceive a reasonable customer. Accordingly, they violated § 350.

       457.    Plaintiffs have suffered an injury, including the loss of money and/or property, as a

result of Defendants’ false advertising.       In purchasing the tickets, Plaintiffs relied on the

misrepresentations and/or omissions of Defendants with respect to the safety of the MAX airplane.

Defendants’ representations were false and/or misleading because the true safety risks of the MAX

airplane rendered the tickets worthless.

       458.    Had the New York Subclass known about the true safety risks of the MAX airplane,

they would not have purchased their tickets.

       459.    Pursuant to N.Y. Gen. Bus. Law § 350, Plaintiffs seek monetary relief against

Defendants measured as the greater of (a) actual damages in an amount to be determined at trial

and (b) statutory damages in the amount of $500 for each Subclass member.

       460.    Because of the Defendants’ willful conduct, Plaintiffs are entitled to recover treble

damages, up to $10,000 for each class member.




                                                 109
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 113 of 124 PageID #: 113



                D.      Claims Brought on Behalf of the Arizona Subclass

                                     COUNT FOURTEEN:
                   Violation of the Arizona Consumer Fraud Act (“ACFA”)
                              Ariz. Rev. Stat. §§ 44-1521, et. seq.
               (The Arizona Subclass against Defendants Boeing and Southwest)

        461.    This claim is brought by Plaintiffs Thompson and Earl on behalf of themselves and

the Arizona Subclass.

        462.    Plaintiffs and Defendants are “persons” within the meaning of Ariz. Rev. Stat. §

44-1521(6).

        463.    The MAX 8 Aircraft and/or the tickets are “merchandise” within the meaning of

Ariz. Rev. Stat. § 44-1521(5).

        464.    “Advertisement” includes “the attempt by publication, dissemination, solicitation

or circulation, oral or written, to induce directly or indirectly any person to enter into any obligation

or acquire any title or interest in any merchandise” under Ariz. Rev. Stat. § 44-1521(1).

        465.    Ariz. Rev. Stat. § 44-1522 makes unlawful the “act, use, or employment by any

person of any deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with intent that

others rely on such concealment, suppression, or omission, in connection with the sale or

advertisement of any merchandise whether or not any person has in fact been misled, deceived, or

damaged thereby.”

        466.    In the course of their business, Defendants actively concealed the dangers and risks

posed by the MCAS software and the MAX 8 as described herein and otherwise engaged in

activities with a tendency or capacity to deceive.

        467.    By actively concealing the MCAS software flaws on the MAX 8, Defendants

engaged in unfair or deceptive practices prohibited by the ACFA, including (a) representing that



                                                  110
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 114 of 124 PageID #: 114



the MAX 8 had characteristics, uses, benefits, and qualities which it did not have and (b)

representing that it was of a particular standard, quality, and grade, when it was not. Defendants

participated in unfair or deceptive acts or practices that violated the ACFA.

        468.     In the course of their business, Defendants actively concealed the dangers and risks

posed by the MAX 8 and the MCAS software and otherwise engaged in activity designed to

deceive consumers.

        469.     By failing to disclose and actively concealing the MCAS software defect, by

marketing the MAX 8 as a safe and reliable aircraft, and by presenting themselves as corporations

that valued safety, Defendants engaged in unfair or deceptive business practices in violation of the

ACFA.

        470.     Defendants deliberately withheld information about the MAX 8 defect in order to

ensure Plaintiffs would purchase the tickets. Defendants compounded the deception by repeatedly

asserting that the MAX 8 was a safe aircraft and by claiming that they were corporations that

valued safety.

        471.     Defendants intentionally and knowingly misrepresented material facts regarding

the MAX 8 with an intent to deceive Plaintiffs.

        472.     Defendants caused to be made or disseminated throughout Arizona and the United

States, through advertising, marketing and other publications, statements that were untrue or

misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading to consumers, including Plaintiffs and the Class.

        473.     Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249, supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.




                                                 111
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 115 of 124 PageID #: 115



       474.    Defendants knew or should have known that their conduct violated the ACFA.

       475.    Defendants engaged in their conspiracy to conceal the flaws of the MAX 8 to

protect their profits, protect and preserve their collusive relationship, avoid remediation, and a

costly public relations scandal. The conspiracy allowed Plaintiffs to continue to purchase tickets

and fly on highly dangerous aircraft.

       476.    Defendants owed the Arizona Subclass a duty to disclose the true safety risks and

reliability of the MAX 8 and/or the defective MCAS because Defendants: (a) possessed exclusive

knowledge of the dangers and risks posed by the MCAS software; (b) intentionally concealed those

risks from Plaintiffs; and/or (c) made deceiving statements about the safety and reliability of the

MAX 8 generally which contradicted the true facts.

       477.    Because of the true safety risks of the airplane, the tickets purchased by Plaintiffs

were worthless. Had Plaintiffs been aware of the design flaws of the MCAS and/or MAX 8

aircraft, Plaintiffs either would not have paid as much for their tickets as they did or would not

have purchased them at all.

       478.    Plaintiffs seek monetary relief from Defendants in an amount to be determined at

trial. Plaintiffs seek punitive damages because there is evidence that Defendants engaged in

outrageous conduct with an evil mind.


               E.     Claims Brought on Behalf of the Indiana Subclass

                                      COUNT FIFTEEN:
              Violation of the Indiana Deceptive Consumer Sales Act (“IDCSA”)
                                Ind. Code. §§ 24-5-0.5-0.1, et seq.
              (The Indiana Subclass against Defendants Boeing and Southwest)

       479.    This claim is brought by Plaintiffs Cooper, Rogers, and Mortz-Rogers on behalf of

themselves and the Indiana Subclass.

       480.    Plaintiffs are persons within the meaning of Ind. Code § 24-5-0.5-2(2).


                                               112
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 116 of 124 PageID #: 116



       481.     Plaintiffs bring this action as a class pursuant to their rights under Ind. Code 24-5-

0.5-4(b).

       482.     Defendants are “suppliers” within the meaning of Ind. Code § 24-5-0.5-2(a)(3)(A).

       483.     Plaintiffs’ purchase of tickets was a “consumer transaction” within the meaning of

Ind. Code § 24-5-0.5-2(a)(1).

       484.     Pursuant to Ind. Code 24-5-0.5-3(a), it is unlawful for a supplier to commit an

“unfair, abusive, or deceptive act, omission, or practice in connection with a consumer

transaction.”

       485.     Ind. Code 24-5-0.5-3(b) prohibits suppliers from representing, inter alia:

                   a. “(1) That such subject of a consumer transaction has sponsorship, approval,

                       performance, characteristics, accessories, uses, or benefits it does not have

                       which the supplier knows or should reasonably know it does not have”; or

                   b. “(2) That such subject of a consumer transaction is of a particular standard,

                       quality, grade, style, or model, if it is not and if the supplier knows or should

                       reasonably know that it is not.”

       486.     Defendants’ caused to be made or disseminated throughout Indiana and the United

States, through advertising, marketing and other publications, statements that were untrue or

misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading to consumers, including Plaintiffs and the Class.

       487.     In the course of their business, Defendants’ actively concealed the dangers and risks

posed by the MCAS software and the MAX 8 as described herein and otherwise engaged in

activities with a tendency or capacity to deceive.




                                                 113
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 117 of 124 PageID #: 117



       488.      By actively concealing the MCAS software flaws on the MAX 8, Defendants’

engaged in unfair or deceptive practices prohibited by the IDCSA, including (a) representing that

the MAX 8 had characteristics, uses, benefits, and qualities which it did not have and

(b) representing that it was of a particular standard, quality, and grade, when it was not.

       489.      By failing to disclose and actively concealing the MCAS software defect, by

marketing the MAX 8 as a safe and reliable aircraft, and by presenting themselves as corporations

that valued safety, Defendants engaged in unfair or deceptive business practices in violation of the

IDCSA.

       490.      Defendants deliberately withheld information about the MAX 8 defect in order to

ensure Plaintiffs would purchase the tickets. Defendants compounded the deception by repeatedly

asserting that the MAX 8 was a safe aircraft and by claiming that they were corporations that

valued safety.

       491.      Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249, supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.

       492.      Defendants’ owed the Indiana Subclass a duty to disclose the true safety risks and

reliability of the MAX 8 and/or the defective MCAS because defendants: (a) possessed exclusive

knowledge of the dangers and risks posed by the MCAS software; (b) intentionally concealed those

risks from Plaintiffs; and/or (c) Made deceiving statements about the safety and reliability of the

MAX 8 generally which contradicted the true facts.

       493.      Because of the true safety risks of the aircraft, the tickets purchased by Plaintiffs

were effectively worthless. Had Plaintiffs been aware of the design flaws of the MCAS and/or




                                                 114
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 118 of 124 PageID #: 118



MAX 8 aircraft, Plaintiffs either would not have paid as much for their tickets as they did or would

not have purchased them at all.

        494.    Plaintiffs seek actual damages or $500, whichever is greater, each for the deceptive

acts of Defendants. Because Defendants’ actions were extreme, willful, and outrageous, Plaintiffs

ask the court to award treble damages and attorneys’ fees in accordance with Ind. Code 24-5-0.5-

4(a).

                F.     Claims Brought on Behalf of the Georgia Subclass

                                     COUNT SIXTEEN:
                Violation of the Georgia Fair Business Practices Act (“FBPA”)
                                 Ga. Code. §§ 10-1-390, et seq.
               (The Georgia Subclass against Defendants Boeing and Southwest)

        495.    This claim is brought by Plaintiff Goggins on behalf of herself and the Georgia

Subclass.

        496.    Plaintiffs are “consumers” within the meaning of Ga. Code Ann. § 10-1-392(6).

        497.    Plaintiffs, Boeing, and Southwest Airlines are “persons” within the meaning of Ga.

Code Ann. § 10-1-392(a)(24).

        498.    Defendants were and are engaged in “trade” and “commerce” within the meaning

of Ga. Code Ann § 10-1-392(a)(28).

        499.    Pursuant to Ga. Code Ann. § 10-1-393(a),“[u]nfair or deceptive acts or practices in

the conduct of consumer transactions and consumer acts or practices in trade or commerce” are

unlawful.

        500.    Pursuant to Ga. Code Ann. § 10-1-393(b) it is unlawful to represent “[t]hat goods

or services…have uses, benefits, or quantities that they do not have”; or to represent “[t]hat goods

or services are of a particular standard, quality, or grade or that goods are of a particular style or

model, if they are of another.”



                                                 115
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 119 of 124 PageID #: 119



       501.      By actively concealing the MCAS software flaws on the MAX 8, Defendants

engaged in unfair or deceptive practices prohibited by the FBPA, including (a) representing that

the MAX 8 had characteristics, uses, benefits, and qualities which it did not have and (b)

representing that it was of a particular standard, quality, and grade, when it was not. Defendants

participated in unfair or deceptive acts or practices that violated the FBPA.

       502.      In the course of their business, Defendants actively concealed the dangers and risks

posed by the MAX 8 and the MCAS software and otherwise engaged in activity designed to

deceive consumers.

       503.      By, inter alia, failing to disclose and actively concealing the MCAS software

defect, by marketing the MAX 8 as a safe and reliable aircraft, and by presenting themselves as

corporations that valued safety, Defendants engaged in unfair or deceptive business practices in

violation of the FBPA.

       504.      Defendants deliberately withheld information about the MAX 8 defect in order to

ensure Plaintiffs would purchase the tickets. Defendants compounded the deception by repeatedly

asserting that the MAX 8 was a safe aircraft and by claiming that they were corporations that

valued safety.

       505.      Defendants intentionally and knowingly misrepresented material facts regarding

the MAX 8 with an intent to deceive Plaintiffs.

       506.      Defendants caused to be made or disseminated throughout Georgia and the United

States, through advertising, marketing and other publications, statements that were untrue or

misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading to consumers, including Plaintiffs and the Class.




                                                 116
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 120 of 124 PageID #: 120



       507.    Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249, supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.

       508.    Defendants knew or should have known that their conduct violated the FBPA.

       509.    Defendants engaged in their conspiracy to conceal the flaws of the MAX 8 to

protect their profits, protect their collusive relationship, avoid remediation, and avoid a costly

public relations scandal. The conspiracy allowed Plaintiffs to continue to buy tickets and fly on

highly dangerous aircraft.

       510.    Defendants owed the Georgia Subclass a duty to disclose the true safety risks and

reliability of the MAX 8 and/or the defective MCAS because defendants: (a) possessed exclusive

knowledge of the dangers and risks posed by the MCAS software; (b) intentionally concealed those

risks from Plaintiffs; and/or (c) made deceiving statements about the safety and reliability of the

MAX 8 generally which contradicted the true facts.

       511.    Because of the true safety risks of the aircraft, the tickets purchased by Plaintiffs

were effectively worthless or worth substantially less than what was paid for them. Had Plaintiffs

been aware of the design flaws of the MCAS and/or MAX 8 aircraft, Plaintiffs would not have

purchased them at all.

                                  COUNT SEVENTEEN:
        Violation of the Georgia Uniform Deceptive Trade Practices Act (“UDTPA”)
                                Ga. Code. §§ 10-1-370, et seq.
             (The Georgia Subclass against Defendants Boeing and Southwest)

       512.    This claim is brought by Plaintiff Goggins on behalf of herself and the Georgia

Subclass.

       513.    Plaintiffs and Defendants are “persons” within the meaning of Ga. Code Ann. § 10-

1-371(5).



                                               117
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 121 of 124 PageID #: 121



       514.    The UDPTA prohibits “deceptive trade practices,” which a person engages in when

he, in the course of business: represents that goods or services “have sponsorship, approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have”; represents that

“goods or services are of a particular standard, quality, or grade”; “advertises goods or services

with intent not to sell them as advertised”; and “engage[s] in any . . . conduct which . . . creates a

likelihood of confusion or of misunderstanding.” Ga. Code. Ann. §§ 10-1-372(5, 7, 9, 12).

       515.    In the course of their business, Defendants actively concealed the dangers and risks

posed by the MCAS software and the MAX 8 as described herein and otherwise engaged in

activities with a tendency or capacity to deceive.

       516.    By actively concealing the MCAS software flaws on the MAX 8, Defendants

engaged in unfair or deceptive practices prohibited by the UDTPA, including (a) representing that

the MAX 8 had characteristics, uses, benefits, and qualities which it did not have and (b)

representing that it was of a particular standard, quality, and grade, when it was not. Defendants

participated in unfair or deceptive acts or practices that violated the UDTPA.

       517.    In the course of their business, Defendants actively concealed the dangers and risks

posed by the MAX 8 and the MCAS software and otherwise engaged in activity designed to

deceive consumers.

       518.    By failing to disclose and actively concealing the MCAS software defect, by

marketing the MAX 8 as a safe and reliable aircraft, and by presenting themselves as corporations

that valued safety, Defendants engaged in unfair or deceptive business practices in violation of the

UDTPA.

       519.    Defendants deliberately withheld information about the MAX 8 defect in order to

ensure Plaintiffs would purchase the tickets. Defendants compounded the deception by repeatedly




                                                 118
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 122 of 124 PageID #: 122



asserting that the MAX 8 was a safe aircraft and by claiming that they were corporations that

valued safety.

       520.      Defendants intentionally and knowingly misrepresented material facts regarding

the MAX 8 with an intent to deceive Plaintiffs.

       521.      Defendants caused to be made or disseminated throughout Georgia and the United

States, through advertising, marketing and other publications, statements that were untrue or

misleading, and which Defendants knew, or through the exercise of reasonable care should have

known, were untrue and misleading to consumers, including Plaintiffs and the Class.

       522.      Plaintiffs saw misleading statements by Boeing and Southwest, examples of which

are described in paragraphs 185 to 215 and 224 to 249, supra, misrepresenting or omitting facts

regarding the safety of MAX Series aircraft prior to purchasing their tickets.

       523.      Defendants knew or should have known that their conduct violated the UDTPA.

       524.      Defendants engaged in their conspiracy to conceal the flaws of the MAX 8 protect

their profits, protect and preserve their collusive relationship, avoid remediation, and a costly

public relations scandal. The conspiracy allowed Plaintiffs to continue to buy tickets and fly on

highly dangerous aircraft.

       525.      Defendants owed the Georgia Subclass a duty to disclose the true safety risks and

reliability of the MAX 8 and/or the defective MCAS because defendants: (a) possessed exclusive

knowledge of the dangers and risks posed by the MCAS software; (b) intentionally concealed those

risks from Plaintiffs; and/or (c) made deceiving statements about the safety and reliability of the

MAX 8 generally which contradicted the true facts.

       526.      Because of the true safety risks of the aircraft, the tickets bought by Plaintiffs were

effectively worthless or worth substantially less than what was paid for them. Had Plaintiffs been




                                                  119
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 123 of 124 PageID #: 123



aware of the design flaws of the MCAS and/or MAX 8 aircraft, Plaintiffs would not have

purchased them at all.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that this Court:

        A.      Enter an order certifying this case as a class action pursuant to Federal Rule of

Civil Procedure 23;

        B.      Enter a judgment declaring that Defendants have committed the violations of law

alleged in this case;

        C.      Award actual, compensatory, statutory, consequential damages;

        D.      Award punitive and treble damages;

        E.      Award equitable monetary relief, including restitution and disgorgement of all ill-

gotten gains, and the imposition of a constructive trust upon, or otherwise restricting the proceeds

of Defendants’ ill-gotten gains, to ensure an effective remedy;

        F.      Award Plaintiffs the costs of this action, including reasonable attorneys’ fees and

expenses and expert fees;

        G.      Enjoin Defendants from continuing to falsely market and advertise, conceal

material information from the public, and commit unlawful and unfair business acts and practices;

and order Defendants to engage in a corrective notice campaign;

        H.      Award declaratory relief;

        I.      Award pre-judgment and post-judgment interest at the highest rate allowed by law;

and

        J.      Grant such further relief as this Court may deem just and proper.




                                                120
Case 4:19-cv-00507-ALM Document 1 Filed 07/11/19 Page 124 of 124 PageID #: 124



                                       JURY DEMAND

      Plaintiffs demand a trial by jury on all claims so triable as a matter of right.

 Dated: Sherman, Texas                                      Respectfully submitted,
        July 10, 2019
                                                            /s/ Yavar Bathaee
 Brian J. Dunne (CA 275689)                                 Yavar Bathaee (NY 4703443) (Lead Counsel)
 bdunne@piercebainbridge.com                                yavar@piercebainbridge.com
 PIERCE BAINBRIDGE BECK PRICE & HECHT LLP                   David L. Hecht (NY 4695961)
 333 S. Grand Ave., 44th Floor                              dhecht@piercebainbridge.com
 Los Angeles, CA 90071                                      Andrew Lorin (NY 2368249)
 Telephone: (213) 262-9333                                  alorin@piercebainbridge.com
                                                            Michael M. Pomerantz (NY 2920932)
                                                            mpomerantz@piercebainbridge.com
                                                            Barron M. Flood (NY 5585765)
                                                            bflood@piercebainbridge.com
                                                            Pierce Bainbridge Beck Price & Hecht LLP
                                                            277 Park Avenue, 45th Floor
                                                            New York, New York 10172
                                                            Tel: (212) 484-9866

                                                            Attorneys for Plaintiffs




                                               121
